Exhibit 10.1

EXECUTION VERSION

 

 

 

NOTE PURCHASE AND SECURITY AGREEMENT

by and among

COMVERGE, INC.,

ENERWISE GLOBAL TECHNOLOGIES, INC.,

COMVERGE GIANTS, LLC,

PUBLIC ENERGY SOLUTIONS, LLC,

PUBLIC ENERGY SOLUTIONS NY, LLC,

CLEAN POWER MARKETS, INC.,

and

ALTERNATIVE ENERGY RESOURCES, INC.,

as Issuers

THE PURCHASERS THAT ARE SIGNATORIES HERETO,

as the Purchasers,

and

PEAK HOLDING CORP.,

as Note Agent

Dated as of March 26, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

1

 

ACCOUNTING AND OTHER TERMS

     1   

2

 

NOTES

     2      2.1   

Sale and Purchase of Notes; Payment of Notes

     2      2.2   

Conversion of Notes

     2      2.3   

Payment and Prepayment of the Notes

     5      2.4   

Right of First Offer

     6      2.5   

Allocation and Place of Payments

     7      2.6   

Maturity, Surrender, Etc

     8      2.7   

Purchase of Notes

     9      2.8   

Maximum Lawful Rate

     9      2.9   

Transaction Fee

     9      2.10   

Purchaser Expenses

     9      2.11   

Subordination

     9      2.12   

New Notes Reflecting Capitalized Interest

     9      2.13   

Closing

     10   

3

 

CONDITIONS OF LOANS

     10      3.1   

Conditions Precedent to the Purchase of the Notes in the Original Principal
Amount on the Effective Date

     10   

4

 

CREATION OF SECURITY INTEREST

     13      4.1   

Grant of Security Interest

     13      4.2   

Authorization to File Financing Statements; Further Assurances

     14   

5

 

REPRESENTATIONS AND WARRANTIES

     15      5.1   

Due Organization, Authorization; Power and Authority

     15      5.2   

Collateral

     16      5.3   

[Reserved]

     17      5.4   

Litigation

     17      5.5   

No Material Deviation in Financial Statements

     17      5.6   

[Reserved]

     17      5.7   

Regulatory Compliance

     17      5.8   

Subsidiaries; Investments

     17      5.9   

Tax Returns and Payments; Pension Contributions

     17      5.10   

Use of Proceeds

     18      5.11   

Full Disclosure

     18      5.12   

Dormant Subsidiaries

     19      5.13   

Patriot Act

     19      5.14   

OFAC

     19      5.15   

Securities Offering

     19      5.16   

Acquisition

     19   

 

i



--------------------------------------------------------------------------------

6

 

AFFIRMATIVE COVENANTS

     19     

6.1

  

Government Compliance

     19     

6.2

  

Financial Statements, Reports, Certificates

     20     

6.3

  

Inventory; Returns

     21     

6.4

  

Taxes; Pensions

     21     

6.5

  

Insurance

     21     

6.6

  

Operating Accounts

     22     

6.7

  

Financial Covenants

     22     

6.8

  

Protection and Registration of Intellectual Property Rights

     26     

6.9

  

Litigation Cooperation

     27     

6.10

  

Further Assurances

     27     

6.11

  

[Intentionally Omitted]

     27     

6.12

  

Board Meetings

     27     

6.13

  

Additional Note Parties

     28     

6.14

  

Amendments to Certain Agreements

     28     

6.15

  

Post-Closing Obligations

     29   

7

 

NEGATIVE COVENANTS

     30     

7.1

  

Dispositions

     30     

7.2

  

Changes in Business, Management, Ownership, or Business Locations

     30     

7.3

  

Mergers or Acquisitions

     31     

7.4

  

Indebtedness

     31     

7.5

  

Encumbrance

     31     

7.6

  

Maintenance of Collateral Accounts

     31     

7.7

  

Distributions; Investments

     31     

7.8

  

Transactions with Affiliates

     31     

7.9

  

Payments and Amendments

     32     

7.10

  

Compliance

     32     

7.11

  

Anti-Layering

     32     

7.12

  

Subsidiaries

     33   

8

 

EVENTS OF DEFAULT

     33     

8.1

  

Payment Default

     33     

8.2

  

Covenant Default

     33     

8.3

  

[Intentionally Omitted]

     33     

8.4

  

Attachment; Levy; Restraint on Business

     33     

8.5

  

Insolvency

     34     

8.6

  

Other Agreements

     34     

8.7

  

Judgments

     34     

8.8

  

Misrepresentations

     34     

8.9

  

Subordinated Debt

     34     

8.10

  

Guaranty

     35     

8.11

  

Governmental Approvals

     35     

8.12

  

Change of Control

     35   

9

 

BANK’S RIGHTS AND REMEDIES

     35     

9.1

  

Rights and Remedies

     35   

 

ii



--------------------------------------------------------------------------------

 

9.2

  

Power of Attorney

     36     

9.3

  

Protective Payments

     37     

9.4

  

Application of Payments and Proceeds

     37     

9.5

  

Note Agent’s Liability for Collateral

     37     

9.6

  

No Waiver; Remedies Cumulative

     37     

9.7

  

Demand Waiver

     38   

10

 

NOTICES

     38   

11

 

CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

     39   

12

 

GENERAL PROVISIONS

     40     

12.1

  

Transfer and Assignment; Registration; Substitution

     40     

12.2

  

Indemnification

     41     

12.3

  

Time of Essence

     41     

12.4

  

Severability of Provisions

     41     

12.5

  

Correction of Note Documents

     41     

12.6

  

Amendments in Writing; Integration

     41     

12.7

  

Counterparts

     42     

12.8

  

Survival

     43     

12.9

  

Confidentiality

     43     

12.10

  

[Reserved]

     43     

12.11

  

All Obligations; No Liability

     43     

12.12

  

Patriot Act

     44     

12.13

  

Issuers are Integrated Group

     44     

12.14

  

Primary Obligations

     44     

12.15

  

Joint and Several Liability

     45     

12.16

  

Comverge as Administrative Issuer

     47     

12.17

  

Legend

     48     

12.18

  

Rights of Note Agent and Purchasers in Bankruptcy; Tolling of Certain
Time-Related Defenses

     48   

13

 

DEFINITIONS

     48     

13.1

  

Definitions

     48   

14

 

PAYMENTS ON NOTES

     67   

15

 

SUBSTITUTION OF PURCHASER

     68   

16

 

APPOINTMENT OF NOTE AGENT

     68     

16.1

  

Appointment

     68     

16.2

  

Delegation of Duties

     69     

16.3

  

Exculpatory Provisions

     69     

16.4

  

Reliance by Note Agent

     69     

16.5

  

Nonreliance

     70     

16.6

  

Indemnification

     70     

16.7

  

Resignation of Note Agent

     70     

16.8

  

Release of Collateral or Guarantors

     71   

 

iii



--------------------------------------------------------------------------------

NOTE PURCHASE AND SECURITY AGREEMENT

THIS NOTE PURCHASE AND SECURITY AGREEMENT (this “Agreement”) dated as of
March 26, 2012 by and among each of the purchasers whose names appear on Annex A
(each, a “Purchaser” and, collectively, the “Purchasers”), PEAK HOLDING CORP., a
Delaware corporation, in its capacity as agent for itself and the Purchasers (in
such capacity and together with any successor or replacement agent appointed
pursuant to Section 16.7, the “Note Agent”), COMVERGE, INC., a Delaware
corporation (“Comverge”), ENERWISE GLOBAL TECHNOLOGIES, INC., a Delaware
corporation (“Enerwise”), COMVERGE GIANTS, LLC, a Delaware limited liability
company (“Giants”), PUBLIC ENERGY SOLUTIONS, LLC, a New Jersey limited liability
company (“PES”) PUBLIC ENERGY SOLUTIONS NY, LLC, a Delaware limited liability
company (“PES-NY”), CLEAN POWER MARKETS, INC., a Pennsylvania corporation
(“CPM”) and ALTERNATIVE ENERGY RESOURCES, INC., a Delaware corporation (“AER”)
(each of Comverge, Enerwise, Giants, PES, PES-NY, CPM and AER are hereinafter
referred to individually as an “Issuer” and collectively, jointly and severally,
as “Issuers”) provides the terms on which the Issuers will authorize the issue
and sale of $12,000,000 (the “Original Principal Amount”) in aggregate principal
amount of its Subordinated Secured Convertible Notes due December 31, 2013 (the
“Notes”, such term also to include any notes issued in substitution for any such
Notes pursuant to Section 12.1). The parties agree as follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP.
Notwithstanding anything to the contrary contained herein, (a) all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards No. 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof, and (b) the term “unqualified opinion”
as used herein to refer to opinions or reports provided by accountants shall
mean an opinion or report that is (i) unqualified, and (ii) does not include any
explanation, supplemental comment, or other comment concerning the ability of
the applicable Person to continue as a going concern or concerning the scope of
the audit (other than solely as a result of the Maturity Date being scheduled to
occur within 12 months from the date of such opinion). Notwithstanding any
change in generally accepted accounting principles after the Effective Date that
would require lease obligations that would be treated as operating leases as of
the Effective Date to be classified and accounted for as capital leases or
otherwise reflected on the Issuers’ consolidated balance sheet, such obligations
shall continue to be excluded from the definition of Indebtedness. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 13. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.

 

1



--------------------------------------------------------------------------------

2 NOTES

2.1 Sale and Purchase of Notes; Payment of Notes.

(a) Form of Notes. The Notes shall be substantially in the form set out in
Exhibit B.

(b) Sale. Subject to the terms and satisfaction (or waiver in accordance with
Section 12.6) of the conditions set forth in Section 3.1 of this Agreement, on
the Effective Date, the Issuers will issue and sell to each Purchaser and each
Purchaser will purchase from the Issuers, at the Closing provided for in
Section 2.13, Notes in the principal amount specified opposite such Purchaser’s
name in Annex A at the purchase price of 100% of the principal amount thereof.
The Purchasers’ obligations hereunder are several and not joint obligations and
no Purchaser shall have any liability to any Person for the performance or
nonperformance of any obligation by any other Purchaser hereunder.

(c) Status of Purchasers. Each Purchaser by its purchase or other acquisition of
any Note represents and warrants as of the date it acquires such Note that it is
an accredited investor as that term is defined in Rule 501 of Regulation D
promulgated under the Securities Act (an “Accredited Investor”) and, by virtue
of its experience in evaluating and investing in private placement transactions
of securities in companies similar to the Issuers, such Purchaser is capable of
evaluating the merits and risks of its investment in the Issuers and has the
capacity to protect its own interests, and has the financial ability to bear the
economic risk of its investment in the Issuers.

(d) Sale of Notes Constitutes Private Offering by the Issuers. Each Issuer
hereby jointly and severally represents, warrants and covenants that none of the
Issuers nor anyone acting on its behalf has offered or will offer the Notes or
any similar securities for sale to, or solicited any offer to buy any of the
same from, or otherwise approached or negotiated in respect thereof with, any
Person other than the Purchasers and other Accredited Investors, each of which
has been offered the Notes at a private sale for investment. None of the Issuers
nor anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
Section 5 of the Securities Act or to the registration requirements of any
securities or blue sky laws of any applicable jurisdiction.

2.2 Conversion of Notes.

(a) Conversion. After the earlier of (A) the Acceptance Time (as defined in the
Acquisition Agreement) or (B) the termination of the Acquisition Agreement in
accordance with its terms, the principal amount outstanding under any Note,
together with any accrued and unpaid interest thereon and the other Obligations
owed in connection therewith, may be converted by the Purchaser holding such
Note into shares of Common Stock or Preferred Stock at the election of such
Purchaser; provided, however, that (i) if the Acquisition Agreement is
terminated by either (y) the Company pursuant to Section 9.1(c)(i) of the
Acquisition Agreement in order to enter into an “Alternative Acquisition
Agreement” (as such term is defined in the Acquisition Agreement) with the
company identified on Schedule 3 hereto (“Company X”) or any of its Affiliates
or (z) Peak Holding Corp. pursuant to Section 9.1(d)(ii)(A) or (B) and (ii) the

 

2



--------------------------------------------------------------------------------

Company enters into an Alternative Acquisition Agreement with Company X or any
of its Affiliates either (y) immediately after a termination pursuant to
Section 9.1(c)(i) or (z) within three Business Days following a termination
pursuant to Section 9.1(d)(ii)(A) or (B), then no conversion of the principal
amount outstanding under any Note, together with any accrued and unpaid interest
thereon and the other Obligations owed in connection therewith, shall be
permitted until the earlier to occur of (i) the consummation of the transaction
contemplated by the Alternative Acquisition Agreement, (ii) the termination of
the Alternative Acquisition Agreement according to its terms or (iii) sixty-five
(65) days after the termination of the Acquisition Agreement pursuant to
Section 9.1(c)(i) or Section 9.1(d)(ii)(A) or (B); and provided further, that
(i) if the Acquisition Agreement is terminated by either (y) the Company
pursuant to Section 9.1(c)(i) of the Acquisition Agreement in order to enter
into an “Alternative Acquisition Agreement” (as such term is defined in the
Acquisition Agreement) with any Person other than Company X or any of its
Affiliates or (z) Peak Holding Corp. pursuant to Section 9.1(d)(ii)(A) or
(B) and (ii) the Company enters into an Alternative Acquisition Agreement either
(y) immediately after a termination pursuant to Section 9.1(c)(i) or (z) within
three Business Days following a termination pursuant to Section 9.1(d)(ii)(A) or
(B), then the principal amount outstanding under any Note, together with any
accrued and unpaid interest thereon and the other Obligations owed in connection
therewith, may only be converted by the Purchaser holding such Note into shares
of Common Stock (and not Preferred Stock) until the earlier to occur of
(i) immediately prior to the consummation of the transaction contemplated by the
Alternative Acquisition Agreement (in which case, conversion to Preferred Stock
may be conditioned upon such consummation), (ii) the termination of the
Alternative Acquisition Agreement according to its terms or (iii) sixty-five
(65) days after the termination of the Acquisition Agreement by the Company
pursuant to Section 9.1(c)(i), Section 9.1(c)(iii) or Section 9.1(d)(ii)(A) or
(B), after which time the principal amount outstanding under any Note, together
with any accrued and unpaid interest thereon and the other Obligations owed in
connection therewith, may be converted by the Purchaser holding such Note into
shares of Common Stock or Preferred Stock at the election of such
Purchaser. Notwithstanding anything else to the contrary, nothing in this
Section 2.2(a) shall in any way limit any rights, other than conversion of the
Notes, which the Purchasers may otherwise have under this Agreement.

(b) Conversion Price. Upon conversion of a Note pursuant to this Section 2.2,
such Note shall be convertible, at the election of any Purchaser, into shares of
(a) Common Stock at a rate of $1.40 per share (the “Common Conversion Price”) or
(b) Preferred Stock at a rate of $1,000 per share.

(c) Conversion Procedures. A Purchaser may convert its Notes into shares of
Common Stock or Preferred Stock by delivering written notice (a “Purchaser
Conversion Notice”) to the Administrative Issuer of its intent to so convert its
Notes or any portion thereof setting forth the amount of principal and interest
to be converted. Upon the Administrative Issuer’s receipt of a Purchaser
Conversion Notice (x) the respective Notes shall convert into shares of Common
Stock or Preferred Shares, as applicable, as provided in Sections 2.2(a) and
(b), and Comverge shall deliver to the applicable Purchaser or Purchasers, as
the case may be, a certificate in the name of the applicable Purchaser
representing the number of whole shares of Common Stock or Preferred Stock, as
applicable, issued upon such conversion and a Note or Notes for additional
principal amounts in respect of and in lieu of any fractional portion of the
shares so issued, as provided in Section 2.2(d). Contemporaneously with such
delivery, the

 

3



--------------------------------------------------------------------------------

applicable Purchaser or Purchasers, as the case may be, shall surrender their
respective Notes to the Administrative Issuer, free and clear of any lien,
pledge, security interest, charge or claim. Notwithstanding any other provision
hereof, if a conversion is to be made in connection with a Change of Control or
other transaction affecting Comverge, the conversion of the Notes may, at the
election of the Purchaser, be conditioned upon the consummation of such event or
transaction, in which case such conversion shall not be deemed to be effective
until such event or transaction has been consummated. Notwithstanding the
foregoing, so long as the Common Stock is listed on the Nasdaq Global Market,
until Comverge receives the approval of the holders of the Common Stock to the
issuance of the Common Stock to the Purchasers, no Purchaser shall convert any
Notes into Common Stock to the extent that, as a result of such conversion, such
Purchaser and its affiliates, directly or indirectly, would own, control or have
power to vote more than 19.99% of the outstanding shares of Common Stock.

(d) Fractional Shares. Comverge shall not issue any fractional shares of Common
Stock or Preferred Stock upon the conversion of any Note. In the event that the
conversion of any Note would, but for the preceding sentence, require the
issuance of a fractional share of Common Stock or Preferred Stock, the Issuers
will pay cash (to the extent permitted by the Intercreditor Agreement,
otherwise, will issue Notes) to the Purchaser converting such Note, in an amount
(to the extent paid in cash, otherwise, in principal) on such fractional share
equal to the conversion rate provided in Section 2.2(b).

(e) Taxes on Conversion. The Issuers shall pay any documentary, stamp or similar
issue or transfer tax due on the issue of shares of Common Stock or Preferred
Stock upon the conversion of any Note as provided in this Section 2.2.

(f) Reservation of Common Stock. Comverge shall reserve out of its authorized
but unissued shares of Common Stock and Preferred Stock, such number of shares
of Common Stock and Preferred Stock as are necessary to permit conversion to
either all shares of Common Stock and all shares of Preferred Stock of the
entire principal amount of all Notes issued or issuable under this Agreement,
together with interest thereon. All shares of Common Stock or Preferred Stock,
as applicable, issued upon the conversion of any Note shall be fully paid and
nonassessable upon consummation of such conversion.

(g) Adjustment of Common Conversion Price Upon Issuance of Additional Common
Stock. In the event Comverge shall at any time after the date of this Agreement
issue shares of Additional Common Stock other than solely for cash consideration
or for a cash consideration per share less than the Common Conversion Price in
effect immediately prior to such issue, then the Common Conversion Price in
effect for the respective Purchaser with respect to the Notes issued to it after
the date such Additional Common Stock is issued shall be reduced, concurrently
with such issue, to the cash consideration per share received by Comverge for
such issue or deemed issue of the shares of Additional Common Stock; provided
that if such issuance or deemed issuance was not solely for cash consideration,
then Comverge shall be deemed to have received an aggregate of $0.01 of
consideration for all such shares of Additional Common Stock issued or deemed to
be issued.

 

4



--------------------------------------------------------------------------------

2.3 Payment and Prepayment of the Notes.

(a) Interest Calculation; Interest Payments. Interest shall initially accrue on
the Notes and other Obligations at a rate equal to 15% per annum and shall
increase by 0.5% on each anniversary of the Effective Date (for example, 15% in
the first year after the Effective Date, 15.5% in the second year after the
Effective Date, 16% in the third year after the Effective Date and 16.5% in the
fourth year after the Effective Date) and is payable in kind (“Capitalized
Interest”) in arrears on the first day of each calendar quarter by adding such
Capitalized Interest to the outstanding principal amount of the Notes on each
such payment date (such principal amount, together with all Capitalized Interest
so capitalized and added thereto, the “Accreted Principal Amount”). All interest
shall accrue on the Accreted Principal Amount of the Notes outstanding from time
to time and shall be paid (including by capitalizing such interest, as
applicable) as provided in this Section 2.3. Notwithstanding the foregoing,
during the existence of an Event of Default, interest shall accrue at the
Default Rate, shall be payable as Capitalized Interest, and shall be payable on
demand.

(b) Maturity Date Payment. The outstanding Accreted Principal Amount outstanding
under the Notes, together with all accrued and unpaid interest thereon and other
Obligations incurred and not paid, shall be due and payable in full in cash on
the Maturity Date.

(c) Voluntary Prepayment. After the earlier of (A) the Acceptance Time (as
defined in the Acquisition Agreement), (B) if either (y) if the Company has
terminated the Acquisition Agreement pursuant to Section 9.1(c)(i) or
Section 9.1(c)(iii) thereof in order to enter into an Alternative Acquisition
Agreement (as such term is defined in the Acquisition Agreement) or (z) Peak
Holding Corp. has terminated the Acquisition Agreement pursuant to
Section 9.1(d)(i)(A) or Section 9.1(d)(i)(B) (if such Company Adverse
Recommendation Change is made in connection with a Superior Proposal, as such
terms are defined in the Acquisition Agreement) thereof and the Company
subsequently enters into an Alternative Acquisition Agreement, then the time of
consummation of the transaction contemplated by such Alternative Acquisition
Agreement, (C) if the Company has terminated the Acquisition Agreement pursuant
to Section 9.1(c)(ii) thereof, thirty (30) days after such termination or (D) if
the Acquisition Agreement is terminated pursuant to Section 9.1(d)(iii) thereof,
thirty (30) days after such termination, at the Issuers’ option, subject to the
Intercreditor Agreement, the Issuers shall have the option to prepay all, but
not less than all, of the Obligations, provided the Issuers (i) deliver written
notice to the Administrative Issuer of its election to exercise to prepay the
Obligations at least five (5) days prior to such prepayment, and (ii) pay, on
the date of the prepayment: (A) all accrued and unpaid interest with respect to
the Notes through the date the prepayment is made; (B) all unpaid principal with
respect to the Notes; (C) the Prepayment Premium applicable thereto (except with
respect to a Failure to Accept an RFO); and (D) all other Obligations that have
been incurred but are unpaid through the date the prepayment is made.

(d) Mandatory Prepayments

(i) Event of Default Remedy. If the outstanding Obligations become due and
payable according to the terms hereof because of the occurrence and continuance
of an Event of Default, the Issuers shall immediately pay to the Purchasers on
the date that such Obligations become due and payable according to the terms
hereof (A) all accrued and unpaid interest with respect to the Notes through the
date the prepayment is made; (B) all unpaid principal with respect to the Notes;
(C) the Prepayment Premium applicable thereto; and (D) all other Obligations
that have been incurred but are unpaid through the date the prepayment is made.

 

5



--------------------------------------------------------------------------------

(ii) Change of Control. Upon the occurrence of a Change of Control, at the
election of the Purchasers, the Issuers shall immediately prepay 100% of the
outstanding Obligations (together with the Prepayment Premium) to the Purchasers
electing for such prepayment.

(iii) Termination of Acquisition. If the Acquisition Agreement is terminated by
Comverge pursuant to Section 9.1(c)(i) or Section 9.1(c)(iii) of the Acquisition
Agreement or by Peak Holding Corp. pursuant to Section 9.1(d)(i) or
Section 9.1(d)(ii) of the Acquisition Agreement, at the election of the
Purchasers (if such election is made by the Purchasers, it shall be made within
five (5) Business Day of the date of such termination), the Issuers shall,
within two (2) Business Days after such election, prepay 100% of the outstanding
Obligations (together with the Prepayment Premium) to the Purchasers electing
for such prepayment.

(iv) Grace Bay Amortization Right. If the Amortization Right is exercised at any
time by Grace Bay (or its successors and assigns), at the election of the
Purchasers, the Issuers shall prepay to the Purchasers electing for such
prepayment (A) 25% of the outstanding Obligations (including the Prepayment
Premium) immediately after the Amortization Right is exercised, (B) 25% of the
outstanding Obligations (including the Prepayment Premium) within three months
after the Amortization Right has been exercised (regardless of whether the
Amortization Right has been suspended, deferred, terminated or otherwise
stopped), (C) 25% of the outstanding Obligations (including the Prepayment
Premium) within six months after the Amortization Right has been exercised
(regardless of whether the Amortization Right has been suspended, deferred,
terminated or otherwise stopped) and (D) 25% of the outstanding Obligations
(including the Prepayment Premium) within nine months after the Amortization
Right has been exercised (regardless of whether the Amortization Right has been
suspended, deferred, terminated or otherwise stopped).

2.4 Right of First Offer. The Issuers jointly and severally agree that if any
Issuer or any of its Affiliates, within 18 months from the date hereof, propose
to enter into any debt or equity financing transaction of any kind (other than
(i) any such debt or equity financing, the proceeds of which are used to
refinance and repay in full the Obligations, the SVB Obligations or the Grace
Bay Obligations or (ii) any Permitted Indebtedness), then the Issuers will
provide H.I.G. with a 15 day period in which to provide a commitment for such
debt or equity financing prior to entering into any discussions or agreements of
any kind with any other Person for the provision or terms of incurrence of such
debt or equity financing. If within 15 days after the Issuers have provided
H.I.G. with written notice of its intention to seek debt or equity financing
(other than (i) any such debt or equity financing, the proceeds of which are
used to refinance and repay in full the Obligations or any other Indebtedness of
the Note Parties owing to any Purchaser or its Affiliates, the SVB Obligations
or the Grace Bay Obligations or (ii) any Permitted Indebtedness) H.I.G. or any
of H.I.G.’s Affiliates delivers a written offer to commit to such debt or equity
financing on terms set forth in such commitment in customary detail for similar
financings in the market at such time of commitment (including, but not limited
to, pricing, representations and warranties, conditions precedent, covenants,
collateral, guaranty

 

6



--------------------------------------------------------------------------------

requirements and events of default) for commitment letters (the failure of
H.I.G. or any of its Affiliates to make a such a commitment with such terms
within such 15 day period shall be referred to as “Failure to Accept an RFO”),
the Issuers shall not enter into any debt or equity financing transaction (and,
for the avoidance of doubt, such prohibition shall not apply to (i) any such
debt or equity financing, the proceeds of which are used to refinance and repay
in full the Obligations or any other Indebtedness of the Note Parties owing to
any Purchaser or its Affiliates, the SVB Obligations or the Grace Bay
Obligations or (ii) any Permitted Indebtedness) with any other Person within 90
days of the date H.I.G. delivers its proposed commitment to the applicable
Issuer (the “Ninety Day Period”) unless the terms of any debt or equity
financing transaction with such other Person are, taken as a whole, materially
superior on an economic basis to the terms offered by H.I.G. as mutually
determined by H.I.G. and Comverge (such superior financing transaction, a
“Superior Financing Transaction”). If within the Ninety Day Period, the Issuers
have not entered into a Superior Financing Transaction, then the Issuers shall
again follow the procedures set forth in the foregoing sentences of this
Section 2.4 before proposing to enter or entering into any debt or equity
financing transaction of any kind (other than (i) any such debt or equity
financing, the proceeds of which are used to refinance and repay in full the
Obligations or any other Indebtedness of the Note Parties owing to any Purchaser
or its Affiliates, the SVB Obligations or the Grace Bay Obligations or (ii) any
Permitted Indebtedness).

2.5 Allocation and Place of Payments.

(a) Generally.

(i) Payments When No Event of Default Is Existing. In the case of any payment or
prepayment of the Notes, the principal and interest to be paid shall be
allocated among all of the Notes at the time outstanding on a pro rata basis.
Subject to the Intercreditor Agreement, except as provided in Section 2.3(a) and
Section 2.5(a)(ii), any prepayment of principal made hereunder shall be applied,
first, to accrued and unpaid interest, second, to such portion of the
outstanding Accreted Principal Amount consisting of Capitalized Interest, and
thereafter to such portion consisting of the original principal amount of such
Note. All payments hereunder shall be made to each Purchaser as indicated in
Annex A or Annex A to any Purchaser’s Purchaser Joinder Agreement, as
applicable.

(ii) Payments When an Event of Default Is Existing. Upon the occurrence and
during the continuation of an Event of Default, if requested by Requisite
Purchasers, or upon acceleration of the Obligations pursuant to Section 9, all
payments received by any Purchaser, whether from any Issuer, any Guarantor or
any of their Subsidiaries or otherwise shall, subject to the terms of the
Intercreditor Agreement, be applied in full or in part by Note Agent and the
Purchasers, in each case in the following order of priority:

(1) all amounts for which each Purchaser is entitled to compensation,
reimbursement and indemnification under any Note Document and all extensions of
credit made by any Purchaser thereunder for the account of the applicable Issuer
or Guarantor, and to the payment of all costs and expenses paid or incurred by
Note Agent and each Purchaser in connection with the Note Documents, all in
accordance with Sections 2.10 and 12.2 and the other terms of this Agreement and
the other Note Documents;

 

7



--------------------------------------------------------------------------------

(2) thereafter, to the payment of all other Obligations to the extent then due
and owing for the ratable benefit of the holders thereof; and

(3) thereafter, to the payment to or upon the order of such Issuer or Guarantor
or to whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

(b) Net Payments. All payments made by the Issuers hereunder, under any Note or
any other Note Document, will be made free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax imposed on or measured by the net income or
net profits of a Purchaser, franchise taxes imposed on such Purchaser, and
business activities taxes and similar taxes imposed on such Purchaser) (all such
nonexcluded taxes, levies, imposts, duties, fees, assessments, and other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the Issuers jointly and severally agree to pay the full amount of such
Taxes and such additional amounts as may be necessary so that every payment by
it of all amounts due hereunder, under any Note or under any other Note
Document, after withholding or deduction for or on account of any Taxes will not
be less than the amount provided for herein or in such Note or in such other
Note Document. If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Issuers jointly and severally agree to reimburse each
Purchaser, upon the written request of such Purchaser for taxes imposed on or
measured by the net income or profits of such Purchaser pursuant to the laws of
the jurisdiction in which such Purchaser is organized or in which the principal
office of such Purchaser is located or under the laws of any political
subdivision or taxing authority of any such jurisdiction in which the principal
office of such Purchaser is located and for any withholding of income or similar
taxes imposed by the United States of America as such Purchaser shall determine
are payable by, or withheld from, such Purchaser in respect of such amounts so
paid to or on behalf of such Purchaser pursuant to the preceding sentence and in
respect of any amounts paid to or on behalf of such Purchaser pursuant to this
sentence, which request shall be accompanied by a statement from such Purchaser
setting forth, in reasonable detail, the computations used in determining such
amounts. The Issuers will furnish to the applicable Purchaser within 45 days
after the date the payment of any Taxes, or any withholding or deduction on
account thereof, is due pursuant to Requirements of Law, certified copies of tax
receipts, or other evidence satisfactory to the respective Purchaser, evidencing
such payment by the Issuers. The Issuers shall jointly and severally indemnify
and hold harmless each Purchaser and the Note Agent upon its written request,
for the amount of any Taxes attributable to the Issuers so levied or imposed and
paid or withheld by such Purchaser.

2.6 Maturity, Surrender, Etc. In the case of any prepayment of Notes pursuant to
this Section 2.6, the Accreted Principal Amount of each Note to be prepaid shall
mature and become due and payable on the date fixed for such prepayment (which
shall be a Business Day), together with accrued and unpaid interest on such
principal to the extent provided in

 

8



--------------------------------------------------------------------------------

Section 2.3(a) above. From and after such date, unless the Issuers shall fail to
make such prepayment when so due and payable as aforesaid, interest on such
principal amount shall cease to accrue. Any Note paid or prepaid in full shall
be surrendered to the Administrative Issuer and cancelled and shall not be
reissued, and no Note shall be issued in lieu of any prepaid principal amount of
any Note.

2.7 Purchase of Notes. The Issuers will not and will not permit any Subsidiary
to purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the outstanding Notes except upon the payment or prepayment of the Notes in
accordance with the terms of this Agreement and the Notes. The Issuers will
promptly cancel all Notes acquired by it or any Subsidiary pursuant to any
payment or prepayment of Notes pursuant to any provision of this Agreement and
no Notes may be issued in substitution or exchange for any such Notes.

2.8 Maximum Lawful Rate. This Agreement, the Notes and the other Note Documents
are hereby limited by this Section 2.8. In no event, whether by reason of
acceleration of the maturity of the amounts due hereunder or otherwise, shall
interest and fees contracted for, charged, received, paid or agreed to be paid
to the Purchasers exceed the maximum amount permissible under Requirements of
Law. If, from any circumstance whatsoever, interest and fees would otherwise be
payable to the Purchasers in excess of the maximum amount permissible under such
Requirements of Law, the interest and fees shall be reduced to the maximum
amount permitted under Requirements of Law. If from any circumstance, the
Purchasers shall have received anything of value deemed interest by Requirements
of Law in excess of the maximum lawful amount, an amount equal to any excess of
interest shall be applied to the reduction of the principal amount of the Notes,
in such manner as may be determined by Purchasers, and not to the payment of
fees or interest, or if such excessive interest exceeds the unpaid balance of
the principal amount of the Notes, such excess shall be refunded to the Issuers.

2.9 Transaction Fee. The Issuers jointly and severally agree to pay on the
Effective Date a closing fee in the amount of $240,000 to the Purchasers ratably
in accordance with the portion of the Original Principal Amount each such
Purchaser purchased on the Effective Date.

2.10 Purchaser Expenses. The Issuers jointly and severally agree to pay the
Purchaser Expenses within five Business Days of the date which written demand
therefor is made by Note Agent. The Issuers agree that the obligations contained
in the immediately preceding sentence of this Section 2.10 shall survive payment
or satisfaction in full of all other Obligations.

2.11 Subordination. The Notes and all other Obligations of the Issuers under
this Agreement and the other Note Documents are and shall at all times be and
remain subordinated and subject in rights of payment to the extent and in the
manner set forth in the Intercreditor Agreement.

2.12 New Notes Reflecting Capitalized Interest. Upon the reasonable request of
any Purchaser, the Issuers shall, at the Issuers’ expense, promptly execute and
deliver a Note or Notes of like tenor reflecting all accrued Capitalized
Interest and other interest added to the principal amount of the Notes hereunder
held by such Purchaser.

 

9



--------------------------------------------------------------------------------

2.13 Closing. The sale and purchase of the Notes to be purchased by each
Purchaser on the Effective Date shall occur at the offices of Kirkland & Ellis
LLP, 300 North LaSalle Street, Chicago, Illinois (the “Closing Office”), at a
closing (the “Closing”). Promptly (and in any event within four Business Days
after the Closing Date), the Issuers will deliver to the Note Agent the original
executed Notes to be so purchased by each Purchaser in the form of a single Note
(or such greater number of Notes in principal amounts of at least $500,000 as
such Purchaser may request) dated the Effective Date and registered in such
Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Issuers or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Issuers to account number 3300401453 at Silicon
Valley Bank, routing number 121140399 (the “Issuers’ Account”). If on the
Closing Date, the Issuers shall fail to tender copies of such Notes to any
Purchaser as provided above in this Section 2.13, or any of the conditions
specified in Section 3 shall not have been satisfied (or waived by the Note
Agent), each Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to the Purchase of the Notes in the Original Principal
Amount on the Effective Date.

The Issuers shall, and shall cause each of the Guarantors and their Subsidiaries
to, deliver to Note Agent (or, if expressly stated, to the Purchasers) the
following with respect to the Issuers, the Guarantors and their Subsidiaries, as
the case may be, each, unless otherwise noted, dated the Effective Date:

(a) the Note Documents duly executed by each party thereto;

(b) copies of each Note Party’s Operating Documents, certified in each instance
by the secretary, assistant secretary or a Responsible Officer of such Note
Party in form and substance reasonably satisfactory to Note Agent;

(c) copies of resolutions of each Note Party’s board of directors (or comparable
board of managers, sole member or other governing body) authorizing the
execution, delivery and performance of this Agreement and the other Note
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on behalf of such Note Party, all
certified in each instance by the secretary, assistant secretary or a
Responsible Officer of such Note Party in form and substance reasonably
satisfactory to Note Agent;

(d) the good standing certificates of each Issuer certified by each respective
Secretary of State of each Issuer’s respective jurisdiction of formation as of a
date no earlier than thirty (30) days prior to the Effective Date;

(e) [intentionally omitted];

 

10



--------------------------------------------------------------------------------

(f) an officer’s certificate from a Responsible Officer of the Administrative
Issuer in form and substance reasonably satisfactory to Note Agent, certifying
that the conditions set forth in clauses (q), (t), (v), (w), (x), (y), (z), (aa)
and (cc) of this Section 3.1 have been satisfied;

(g) the IP Agreements duly executed by each party thereto;

(h) the Intercreditor Agreement duly executed by each party thereto;

(i) the Pledge Agreements duly executed by each party thereto;

(j) all certificates representing all Equity Interests for corporations (and to
the extent any limited liability company or limited partnership has “opted into”
Article 8 of the Uniform Commercial Code pursuant to Section 8-103 of the UCC,
for such limited liability company or limited partnership) being pledged
pursuant to this Agreement, the Guaranty Agreement and the Pledge Agreements and
related undated powers or endorsements duly executed in blank; provided that
such receipt or delivery requirement shall be satisfied by delivery of the
certificates and undated powers or endorsements to SVB as the lender under the
SVB Loan Agreement;

(k) evidence satisfactory to Note Agent that all outstanding Indebtedness (if
any) of the Note Parties and their Subsidiaries that is not Permitted
Indebtedness has been repaid in full and all Liens granted in connection with
the incurrence of such Indebtedness have been released and appropriate
termination statements and documentation evidencing such release in form
satisfactory to Note Agent has been delivered to Note Agent;

(l) duly executed favorable and customary opinions of counsel to the Note
Parties (other than PES, CPM, Comverge Canada, Inc., Public Electric, Inc. and
Comverge Utah, Inc.), each addressed to Note Agent and the Purchasers and
addressing such customary matters as Note Agent may reasonably request;

(m) the Perfection Certificates duly executed by each Issuer;

(n) each Guaranty Agreement duly executed by each party thereto;

(o) [intentionally omitted];

(p) payment of all fees and Purchaser Expenses to the Purchasers, in each case
due and payable under any Note Document on or before the Effective Date,
including the fees set forth in Section 2.9;

(q) a certificate of a Responsible Officer of the Administrative Issuer, in form
and substance reasonably satisfactory to Note Agent, certifying that there is no
injunction, temporary restraining order or other legal action in effect which
would prohibit the closing of the Note Documents or any of the other related
transactions (including, without limitation, the Closing);

 

11



--------------------------------------------------------------------------------

(r) Note Agent and each Purchaser shall have received at least two (2) Business
Days prior to the Effective Date all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act, to
the extent Note Agent or such Purchaser has requested the same from the Issuers
prior to two (2) Business Days prior to the Effective Date;

(s) [intentionally omitted];

(t) A certificate of a Responsible Officer of the Administrative Issuer, in form
and substance reasonably satisfactory to Note Agent, certifying that (i) all
governmental, shareholder and material third party consents and approvals
necessary in connection with the transactions contemplated by the Note Documents
have been received and (ii) all applicable waiting periods without any action
being taken by any Governmental Authority that could restrain, prevent or impose
any material adverse conditions on the transactions contemplated by the Note
Documents or that could seek or threaten any of the foregoing have expired;

(u) [intentionally omitted];

(v) the Note Parties shall have no more than $25,500,000 in obligations in
respect of letters of credit that are outstanding on the Effective Date;

(w) the Note Parties shall have no more than $52,100,000 in Indebtedness
outstanding on the Effective Date immediately prior to giving effect to the sale
of the Notes in the Original Principal Amount;

(x) Note Agent shall have received evidence, in form and substance reasonably
satisfactory to Note Agent, that the Issuers’ EBITDA (with any adjustments to
EBITDA being reasonably acceptable to Note Agent) for the trailing twelve month
period ended as of February 29, 2012 is not less than $1,800,000;

(y) the Note Parties shall have cash and Cash Equivalents maintained at
financial institutions located in the United States of not less than (i) if the
Notes Parties do not receive the sale proceeds from Comverge South Africa Ltd.’s
sale to Eskom on or before the Effective Date, then $21,500,000 or (ii) if the
Note Parties receive the sale proceeds from Comverge South Africa Ltd.’s sale to
Eskom on or before the Effective Date, then $27,500,000, in either case,
immediately prior to giving effect to (i) the sale of the Notes in the Original
Principal Amount and (ii) the transactions contemplated by the SVB Forbearance
Agreement;

(z) the representations and warranties of the Note Parties and their
Subsidiaries contained in this Agreement and in the other Note Documents shall
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the Effective Date, as though made on and as of such date (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date);

 

12



--------------------------------------------------------------------------------

(aa) no default under the Note Documents or Event of Default shall have occurred
and be continuing on the Effective Date (other than defaults or Events of
Default which have been forborne by Note Agent and the Purchasers pursuant to
the Closing Date Forbearance Agreement and which would arise as a result of
defaults or events of default under the SVB Loan Documents or the Grace Bay Loan
Documents to the extent, in each case, such defaults or Events of Default have
been forborne and will be forborne by the applicable parties to such documents
on the Effective Date), nor shall result from the selling of the Notes in
accordance with this Agreement;

(bb) the Issuers shall have entered into a forbearance agreement with the
holders of the SVB Obligations with respect to any defaults or events of
defaults that are existing under the SVB Loan Documents, in form and substance
satisfactory to Note Agent and the Purchasers (the “SVB Forbearance Agreement”);

(cc) Note Agent shall have received (i) copies of (A) the SVB Loan Agreement and
any guaranties and any material documents relating to the Collateral or the
pledging of assets of any Note Party that are SVB Loan Documents (and any
amendments, restatements, supplements or modifications to such SVB Loan
Agreement, guaranties or Collateral documents), any notices of defaults, events
of default or likely defaults and any forbearance, waiver or material consent
agreements entered into up to the Effective Date and (B) any SVB Loan Documents
entered into on the date hereof or the Effective Date, in the case of (A) and
(B), certified by a Responsible Officer of the Administrative Issuer as being
true, correct and complete copies, and to the extent any SVB Loan Documents and
Grace Bay Loan Documents are entered into on the Effective Date, in form and
substance reasonably satisfactory to Note Agent and the Purchasers, and
(ii) amendments to the SVB Loan Documents and the Grace Bay Loan Documents, duly
executed by the parties thereto, permitting the transactions contemplated hereby
and such amendments shall be in full force and effect and in form and substance
reasonably satisfactory to Note Agent and the Purchasers;

(dd) Note Agent shall have received evidence satisfactory to Note Agent that the
incurrence of the Obligations by the Issuers, the guaranteeing of the
Obligations by the Guarantors, the granting of the Liens under the Note
Documents and all other transactions contemplated by the Note Documents
(including the transactions contemplated by the Acquisition Agreement) have been
approved and consented to, in all respects, under the SVB Loan Documents and the
Grace Bay Loan Documents; and

(ee) Comverge shall have executed the Acquisition Agreement and the Acquisition
Agreement shall be in full force and effect.

4 CREATION OF SECURITY INTEREST.

4.1 Grant of Security Interest.

Each Issuer hereby unconditionally grants and assigns to Note Agent for the
benefit of itself and the Purchasers, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Note Agent for the benefit of itself and the Purchasers, all of its rights,
title and interest in the Collateral, wherever located, whether now

 

13



--------------------------------------------------------------------------------

owned or hereafter acquired or arising, and all proceeds and products thereof.
Each Issuer jointly and severally represents, warrants, and covenants that the
security interest granted herein is and shall at all times continue to be a
perfected security interest in the Collateral (subject in priority only to
Permitted Liens which are SVB Liens, Grace Bay Liens, purchase money Liens or
non-consensual Liens that arise by operation of law), other than Excluded
Accounts. If any Issuer shall acquire a commercial tort claim, such Issuer shall
promptly notify Note Agent in a writing signed by such Issuer of the general
details thereof and grant to Note Agent for the benefit of itself and the
Purchasers in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to Note Agent.

If this Agreement is terminated, Note Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash or all of the Obligations have been converted into Common
Stock or Preferred Stock pursuant to Section 2.2. Upon payment in full in cash
of the Obligations or the conversion of all of the Obligations into Common Stock
or Preferred Stock pursuant to Section 2.2, Note Agent shall, at the Issuers’
sole cost and expense, release its Liens in the Collateral and all rights
therein shall revert to the Issuers.

4.2 Authorization to File Financing Statements; Further Assurances.

(a) Each Issuer agrees that from time to time, at its own expense, such Issuer
will promptly execute and deliver all further instruments and documents, and
take all further action, that Note Agent may reasonably request, in order to
perfect and protect the security interests granted hereby and by the other Note
Documents, to create, perfect or protect the security interest purported to be
granted hereby and by the other Note Documents or to enable Note Agent to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral.

(b) Each Issuer authorizes the filing by Note Agent of financing or continuation
statements, or amendments thereto, and such Issuer will execute and deliver to
Note Agent such other instruments or notices, as Note Agent may reasonably
request, in order to perfect and preserve the security interest granted or
purported to be granted hereby and by the other Note Documents.

(c) Each Issuer authorizes Note Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Issuer also hereby ratifies any and all financing
statements or amendments previously filed by Note Agent in any jurisdiction.

(d) Each Issuer acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Note Agent, subject to such Issuer’s rights under Section 9-509(d)(2)
of the Code.

 

14



--------------------------------------------------------------------------------

5 REPRESENTATIONS AND WARRANTIES

Each Issuer represents and warrants as follows:

5.1 Due Organization, Authorization; Power and Authority.

(a) Each Note Party is duly existing and in good standing as a Registered
Organization in its jurisdiction of formation and is qualified and licensed to
do business and is in good standing in any jurisdiction in which the conduct of
its business or its ownership of property requires that it be qualified except
where the failure to do so could not reasonably be expected to cause a Material
Adverse Change. In connection with this Agreement, each Issuer has delivered to
Note Agent a completed certificate, entitled “Perfection Certificate”. Each
Issuer represents and warrants to Note Agent that (i) each Issuer’s exact legal
name is that indicated on the Perfection Certificate and on the signature page
hereof and each Guarantor’s exact legal name is on Schedule 1; (ii) each Note
Party is an organization of the type and is organized, incorporated or formed,
as applicable, in the jurisdiction set forth (A) with respect to each Issuer, in
the Perfection Certificate and (B) with respect to each Guarantor’s, on
Schedule 1; (iii) the Perfection Certificate accurately sets forth such Issuer’s
organizational identification number or accurately states that such Issuer has
none; (iv) the Perfection Certificate accurately sets forth such Issuer’s (and
Schedule 1 accurately set forth each Guarantor’s) principal place of business,
or, if more than one, its chief executive office as well as such Issuer’s
mailing address (if different than its principal place of business or chief
executive office); (v) except as set forth in the Perfection Certificate, such
Issuer (and each of its predecessors) has not, in the past five (5) years,
changed its jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (vi) all other
information set forth on the Perfection Certificate pertaining to such Issuer
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that each Issuer may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement). If any Issuer is not now a
Registered Organization but later becomes one, such Issuer shall promptly notify
Note Agent of such occurrence and provide Note Agent with such Issuer’s
organizational identification number, to the extent applicable.

(b) The execution, delivery and performance by each Note Party of the Note
Documents to which it is a party have been duly authorized, and do not
(i) conflict with any of any Note Party’s Operating Documents, (ii) contravene,
conflict with, constitute a default under or violate any material Requirement of
Law, (iii) contravene, conflict or violate any applicable material order, writ,
judgment, injunction, decree, determination or award of any Governmental
Authority by which any Note Party or any its Subsidiaries or any of their
property or assets may be bound or affected, (iv) require any action by, filing,
registration, or qualification with, or Governmental Approval from, any
Governmental Authority (except such Governmental Approvals which have already
been obtained and are in full force and effect) or (v) constitute an event of
default under any material agreement by which any Note Party is bound. No Note
Party is in default under any agreement to which it is a party or by which it is
bound in which the default could reasonably be expected to cause a Material
Adverse Change (other than defaults (1) which are being forborne pursuant to the
Forbearance Agreement by and among the Issuers and Grace Bay dated as of the
date hereof, or (2) expressly set forth in the SVB Forbearance Agreement).

 

15



--------------------------------------------------------------------------------

5.2 Collateral.

(a) Each Issuer has good title to, has rights in, and the power to transfer each
item of the Collateral upon which it purports to grant a Lien hereunder and
under the other Note Documents, free and clear of any and all Liens except
Permitted Liens. The Issuers have no Deposit Accounts, Securities Accounts or
Commodities Accounts other than the Deposit Accounts, Securities Accounts and
Commodities Accounts described in the Perfection Certificates delivered to Note
Agent in connection herewith. From and after the date that is 30 days after the
date of this Agreement (or such later date as extended by Note Agent in its sole
discretion pursuant to Section 6.15(b)), the Issuers will have taken such
actions as are necessary to grant Note Agent for the benefit of itself and the
Purchasers a perfected security interest in all Deposit Accounts, Securities
Accounts or Commodities Accounts, except for Excluded Accounts. The Accounts are
bona fide, existing obligations of the Account Debtors. The Indebtedness related
to that certain UCC-1 financing statement filed with the Delaware Department of
State on January 10, 2007 with the initial filing number of 2007 0136019 by
General Electric Capital Corporation against Comverge has been paid in full, no
letters of credit issued in connection therewith remain outstanding and all
commitments to extend credit related to such Indebtedness have been permanently
terminated.

(b) The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificates. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificates or as permitted pursuant to Section 7.2.
In the event that any Issuer, after the date hereof, intends to store or
otherwise deliver any portion of the Collateral with an aggregate value in
excess of Five Hundred Thousand Dollars ($500,000) to a bailee, then such Issuer
will obtain a bailee agreement executed by such bailee in form and substance
reasonably satisfactory to Note Agent and deliver the same to Note Agent.

(c) Each Note Party is the sole owner of all intellectual property that is
material to its business, except for non-exclusive licenses granted to its
customers in the ordinary course of business. Each patent owned by any Note
Party is valid and enforceable, and no part of the intellectual property owned
by each Note Party has been judged invalid or unenforceable, in whole or in
part, and to the best of the Issuers’ knowledge, no claim has been made that any
part of the intellectual property violates the rights of any third party except
to the extent such invalidity, unenforceability or claim could not reasonably be
expected to cause a Material Adverse Change. Except as noted on the applicable
Perfection Certificate, each Issuer is not a party to, nor is bound by, any
material license or other agreement with respect to which any Issuer is the
licensee (i) that prohibits or otherwise restricts any Issuer from granting a
security interest in such Issuer’s interest in such license or agreement or any
other property, or (ii) for which a default under or termination of could
interfere with the Note Agent’s right to sell any Collateral. The Issuers shall
provide written notice to Note Agent within thirty (30) days of entering or
becoming bound by any such license or agreement (other than over-the-counter
software that is commercially available to the public). The Issuers shall take
such steps as Note Agent requests to obtain the consent of, or waiver by, any
person whose consent or waiver is

 

16



--------------------------------------------------------------------------------

necessary for (y) all such licenses or agreements to be deemed “Collateral” and
for Note Agent (for the benefit of itself and the Purchasers) to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such license or agreement, whether now existing or entered into in
the future, and (z) Note Agent to have the ability in the event of a liquidation
of any Collateral to dispose of such Collateral in accordance with Note Agent’s
and the Purchasers’ rights and remedies under this Agreement and the other Note
Documents.

5.3 [Reserved].

5.4 Litigation. Except for those actions or proceedings (a) existing on the
Effective Date that are set forth in the applicable Perfection Certificate or
(b) for which the Issuers have provided Note Agent written notice in accordance
with Section 6.2(a)(vi), there are no actions or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against any
Note Party or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change.

5.5 No Material Deviation in Financial Statements. The financial statements for
the Note Parties and their Subsidiaries delivered to Note Agent and the
Purchasers fairly present in all material respects the consolidated financial
condition and consolidated results of operations of the Note Parties and their
Subsidiaries taken as a whole

5.6 [Reserved].

5.7 Regulatory Compliance. No Note Party is an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended. No Note Party is engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors). Each Note Party has complied in all material
respects with the Federal Fair Labor Standards Act. Neither any Note Party nor
any of its Subsidiaries is a “holding company” or an “affiliate” of a “holding
company” or a “subsidiary company” of a “holding company” as each term is
defined and used in the Public Utility Holding Company Act of 2005. Except as
set forth on Schedule 2, no Note Party has violated any laws, ordinances or
rules, the violation of which could reasonably be expected to cause a Material
Adverse Change. None of the Note Party’s nor any of their Subsidiaries’
properties or assets has been used by any Note Party or any Subsidiary of a Note
Party or, to the best of each Issuer’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Each Note Party and each of its Subsidiaries have obtained
all consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.

5.8 Subsidiaries; Investments. No Note Party owns any stock, partnership
interest or other equity securities except for Permitted Investments.

5.9 Tax Returns and Payments; Pension Contributions. Each Note Party and its
Subsidiaries has timely filed all required tax returns and reports, and each
Note Party and its Subsidiaries has timely paid all foreign, federal, state and
local taxes, assessments, deposits and contributions owed by any Note Party or
any of its Subsidiaries. Each Note Party and each of its

 

17



--------------------------------------------------------------------------------

Subsidiaries may defer payment of any contested taxes, provided that such Note
Party or such Subsidiary (a) in good faith contests its obligation to pay the
taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Note Agent in writing of the commencement of, and any
material development in, the proceedings, (c) posts bonds or takes any other
steps, if any, required to prevent the Governmental Authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”. Each Issuer is unaware of any claims or adjustments
proposed for any of the Note Parties’ and any of their Subsidiaries’ prior tax
years which could result in additional taxes becoming due and payable by the
Note Parties and their Subsidiaries. Each Note Party and each of its
Subsidiaries has paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and none
of the Note Parties nor their Subsidiaries has withdrawn from participation in,
and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of any Note Party or any of
its Subsidiaries, including any liability to the Pension Benefit Guaranty
Corporation or its successors or any other governmental agency.

5.10 Use of Proceeds.

(a) The Issuers shall use the proceeds from the sale of the Notes solely as
working capital, and to fund its general business requirements and not for
personal, family, household or agricultural purposes.

(b) No part of the proceeds of the Notes will be used by any Note Party or any
of their Affiliates to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin
stock.

(c) No part of the proceeds of the Notes will be used by any Note Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(d) No proceeds of any loan made hereunder will be used to fund any operations
in, finance any investments or activities in, or make any payments to, a
Sanctioned Person or a Sanctioned Entity.

5.11 Full Disclosure. No written representation, warranty or other written
statement of any Note Party or any of their Subsidiaries in any written
certificate or written statement given to Note Agent or any Purchaser, as of the
date such representation, warranty, or other statement was made, taken together
with all such written certificates and written statements given to Note Agent or
any Purchaser, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained in the
certificates or statements not misleading (it being recognized by Note Agent and
the Purchasers that the projections and forecasts provided by any Note Party or
any of their Subsidiaries in good faith and based upon reasonable assumptions
are not viewed as facts and that actual results during the period or periods
covered by such projections and forecasts may differ from the projected or
forecasted results).

 

18



--------------------------------------------------------------------------------

5.12 Dormant Subsidiaries. Comverge Control Systems, LTD (“Comverge Control”)
(a) is an Israeli entity, (b) is a wholly owned Subsidiary of Comverge,
(c) conducts no material business and has no plans to in the future conduct any
material business, activities or operations, and (d) does not own, possess or
maintain any material assets or property.

5.13 Patriot Act. To the extent applicable, each Note Party and each of their
Subsidiaries is in compliance, in all material respects, with the (a) Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Patriot Act.

5.14 OFAC. No Note Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Note Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities.

5.15 Securities Offering. None of the Note Parties nor any of its
representatives has taken or will take any action which would subject the
issuance or sale of any of the Notes to the provisions of Section 5 of the
Securities Act or violate the provisions of any securities or blue sky laws of
any applicable jurisdiction.

5.16 Acquisition. The execution, delivery and performance of each of the
Acquisition Documents has been duly authorized by all necessary action on the
part of Comverge. Each Acquisition Document is the legal, valid and binding
obligation of Comverge, enforceable against Comverge in accordance with its
terms, in each case, except (i) as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting generally the enforcement of creditors’ rights and (ii) the
availability of the remedy of specific performance or injunctive or other
equitable relief is subject to the discretion of the court before which any
proceeding therefor may be brought. As of the date hereof, Comverge is not in
default in the performance or compliance with any provisions thereof. As of the
date hereof, all representations and warranties made by Comverge in the
Acquisition Documents and in the certificates delivered in connection therewith
are true and correct in all material respects.

6 AFFIRMATIVE COVENANTS

So long as any of the Obligations (other than unasserted, inchoate indemnity
obligations) are outstanding, each Issuer shall do (and shall cause each of its
Subsidiaries (other than Immaterial Subsidiaries) to do) all of the following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
cause a Material Adverse Change.

 

19



--------------------------------------------------------------------------------

Each Issuer shall comply, and have each Subsidiary comply, with all Requirements
of Law, ordinances and regulations to which it is subject, to the extent
noncompliance with which could cause a Material Adverse Change.

(b) Obtain all of the Governmental Approvals necessary for the performance by
each Issuer and each Guarantor of its obligations under the Note Documents to
which it is a party and the grant of the security interest to Note Agent (for
the benefit of itself and the Purchasers) in all of its property (including,
without limitation, the Collateral) provided under the Note Documents.

6.2 Financial Statements, Reports, Certificates.

(a) Deliver to Note Agent (for distribution to each Purchaser): (i) as soon as
available, but no later than thirty (30) days after the last day of each month,
a consolidated balance sheet and income statement prepared by the Issuers
covering the Issuers’ and their Subsidiaries’ consolidated operations for such
month certified by a Responsible Officer of Comverge and in a form similar to
those provided to Note Agent prior to the Effective Date; (ii) as soon as
available, but no later than forty-five (45) days after the last day of each
fiscal quarter, a consolidated balance sheet and income statement prepared by
the Issuers covering the Issuers’ and their Subsidiaries’ consolidated
operations for such fiscal quarter certified by a Responsible Officer of
Comverge and in a form similar to those provided to Note Agent prior to the
Effective Date; (iii) as soon as available, but no later than ninety (90) days
after the last day of each Issuer’s fiscal year, audited consolidated financial
statements of Comverge prepared under GAAP, consistently applied, together with
an unqualified opinion (except for the opinion delivered in connection with the
financial statements for the 2011 fiscal year, which opinion may be qualified)
on the financial statements from an independent certified public accounting firm
acceptable to Note Agent in its reasonable discretion (it being acknowledged and
agreed that PricewaterhouseCoopers or any other nationally recognized accounting
firm is acceptable to Note Agent); (iv) within five (5) days of delivery (to the
extent not already delivered to Note Agent), copies of all statements, reports
and notices made available to any Issuer’s security holders, to the holders of
the SVB Obligations, to the holders of the Grace Bay Obligations or to any
holders of Subordinated Debt; (v) in the event that any Note Party becomes
subject to the reporting requirements under the Exchange Act, within five
(5) days of filing, all reports on Form 10-K, 10-Q and 8-K filed with the SEC or
a link thereto on such Note Party’s or another website on the Internet; (vi) a
prompt report of any legal actions pending or threatened against any Note Party
or any of its Subsidiaries which, if adversely determined, could reasonably be
expected to cause a Material Adverse Change; (vii) prompt notice of an event
that materially and adversely affects the value of the intellectual property
owned or licensed by any Note Party; and (viii) budgets, sales projections,
operating plans and other financial information reasonably requested by Note
Agent or any Purchaser within the time period provided at the time of such
request; provided that the time period be reasonable considering the totality of
the circumstances.

(b) Promptly deliver to Note Agent, without duplication of any other reporting
requirements contained in this Agreement, all notices of default, financial
reporting, collateral reporting, copies of all proposed and effectuated
additions, amendments, restatements, supplements or other modifications to the
SVB Loan Documents and the Grace Bay Loan Documents, and any other material
agreements, notices and other documents transmitted by, or

 

20



--------------------------------------------------------------------------------

on behalf of, any Note Party to SVB or received by, or on behalf of, any Note
Party from SVB pursuant to, or in connection with, the Grace Bay Loan Documents
(if the Grace Bay Obligations are not held by Note Agent or its Affiliates) and
the SVB Loan Documents.

(c) Within thirty (30) days after the last day of each month, deliver to Note
Agent with the monthly financial statements, a duly completed Compliance
Certificate signed by a Responsible Officer of Comverge setting forth
calculations under the financial covenants set forth in this Agreement.

(d) Allow Note Agent to audit the Collateral at the Issuers’ expense. Such
audits shall be conducted no more often than once every twelve (12) months
unless an Event of Default has occurred and is continuing. The foregoing
inspections and audits shall be at the Issuers’ expense, and the charge therefor
shall be the lesser of (i) $850 per person per day, plus reasonable
out-of-pocket expenses, and (ii) Eight Thousand Dollars ($8,000) per annual
audit of the Collateral.

(e) Within 60 days after the last day of each fiscal year, deliver to Note Agent
projections for the current fiscal year that are approved by Comverge’s board of
directors and that are acceptable to Note Agent.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects, to the extent that the failure to do so could result
in a Material Adverse Change. Returns and allowances between each Issuer and its
Account Debtors shall follow such Issuer’s customary practices as they exist on
the Effective Date. The Issuers must promptly notify Note Agent of all returns,
recoveries, disputes and claims which, if adversely determined, could reasonably
be expected to cause a Material Adverse Change.

6.4 Taxes; Pensions. Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by any Note Party and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9 hereof, and shall deliver to Note Agent, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.5 Insurance.

Keep its business and the Collateral insured for risks and in amounts standard
for companies in each Note Party’s industry and location and as Note Agent may
reasonably request. Insurance policies shall be in a form, with companies, and
in amounts that are satisfactory to Note Agent in its reasonable discretion.
Note Agent hereby confirms that each Note Party’s insurance in effect on the
Effective Date is acceptable to Note Agent as of the Effective Date. All
property policies shall have a lender’s loss payable endorsement showing Note
Agent as a lender loss payee and waive subrogation against Note Agent, and all
liability policies shall show, or have endorsements showing, Note Agent as an
additional insured. All policies (or the lender’s loss payable and additional
insured endorsements) shall provide that the insurer shall give Note Agent at
least twenty (20) days notice before canceling, amending, or declining to renew
its

 

21



--------------------------------------------------------------------------------

policy. At Note Agent’s request, the Issuers shall deliver (and shall cause each
other Note Party to deliver) certified copies of policies and evidence of all
premium payments. Proceeds payable under any policy shall, at Note Agent’s
option and subject to the Intercreditor Agreement, be payable to Note Agent on
account of the Obligations. If any Note Party or any of its Subsidiaries fails
to obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Note Agent, Note
Agent may make all or part of such payment or obtain such insurance policies
required in this Section 6.5, and take any action under the policies Note Agent
deems prudent.

6.6 Operating Accounts.

(a) [Reserved].

(b) Provide Note Agent five (5) days prior written notice before establishing
any Collateral Account at or with any bank or financial institution. For each
Collateral Account (other than Excluded Accounts) that any Note Party at any
time maintains (excluding cash held as lease deposits so long as the foregoing
are permitted under this Agreement), such Note Party shall promptly cause the
applicable bank, financial institution, securities intermediary or commodities
intermediary at or with which any such Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Note Agent’s Lien in such
Collateral Account in accordance with the terms hereunder. The provisions of the
previous sentence shall not apply to Excluded Accounts; provided that Issuers
shall deliver to Note Agent, concurrently with the Compliance Certificate
delivered pursuant to Section 6.2(c), a report detailing the balance in each
Excluded Account at the end of each calendar month and the highest balance in
each Excluded Account during such month and, upon request of Note Agent, copies
of all bank statements with respect to such Excluded Accounts.

6.7 Financial Covenants. The Issuers shall maintain on a consolidated basis with
respect to the Issuers and their Subsidiaries:

(a) Tangible Net Worth. A Tangible Net Worth, measured as of the last day of
each fiscal quarter during the following applicable periods, of at least the
following:

 

Applicable Period

  

Minimum Tangible Net Worth

For the fiscal quarter ending March 31, 2012

   $41,650,000 plus, without duplication, the Applicable Equity Proceeds minus
any amounts which have not been funded pursuant to this Agreement

For the fiscal quarter ending June 30, 2012

   $39,100,000 plus, without duplication, the Applicable Equity Proceeds minus
any amounts which have not been funded pursuant to this Agreement

For the fiscal quarter ending September 30, 2012

   $36,550,000 plus, without duplication, the Applicable Equity Proceeds minus
any amounts which have not been funded pursuant to this Agreement

For the fiscal quarter ending December 31, 2012

   $42,500,000 plus, without duplication, the Applicable Equity Proceeds minus
any amounts which have not been funded pursuant to this Agreement

 

22



--------------------------------------------------------------------------------

Note Agent and the Purchasers will set the levels for Tangible Net Worth for
each fiscal year occurring after the 2012 fiscal year based on financial
projections approved by Comverge’s board of directors for such fiscal year that
are delivered to Note Agent pursuant to Section 6.2(e).

(b) Adjusted Quick Ratio. An Adjusted Quick Ratio, measured as of the last day
of each month, of at least the required amount set forth in the following table
for the applicable period set forth opposite thereto; provided, however, that
Note Agent and the Purchasers will set the levels for the Adjusted Quick Ratio
for each fiscal year occurring after the 2012 fiscal year based on financial
projections approved by Comverge’s board of directors for such fiscal year that
are delivered to Note Agent pursuant to Section 6.2(e):

 

Applicable Date

   Applicable Ratio

March 31, 2012

   0.7:1.0

April 30, 2012

   0.7:1.0

May 31, 2012

   0.7:1.0

June 30, 2012

   0.7:1.0

July 31, 2012

   0.7:1.0

August 30, 2012

   0.7:1.0

September 30, 2012

   0.7:1.0

October 31, 2012

   0.65:1.0

November 31, 2012

   0.65:1.0

December 31, 2012

   0.65:1.0

 

23



--------------------------------------------------------------------------------

(c) Fixed Charge Coverage Ratio. A Fixed Charge Coverage Ratio, measured on a
quarter-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

 

Applicable Period

   Applicable Ratio

For the 4 fiscal quarter period ending September 30, 2014 and for each 4 fiscal
quarter period ending each fiscal quarter thereafter

   1.50:1.0

(d) Total Leverage Ratio. A Total Leverage Ratio, measured on a quarter-end
basis, of not greater than the applicable ratio set forth in the following table
for the applicable date set forth opposite thereto:

 

Applicable Date

   Applicable Ratio

June 30, 2012

   12.42:1.0

September 30, 2012

   11.83:1.0

December 31, 2012

   11.10:1.0

March 31, 2013

   9.74:1.0

June 30, 2013

   13.51:1.0

September 30, 2013

   4.39:1.0

December 31, 2013

   3.10:1.0

March 31, 2014

   2.88:1.0

June 30, 2014

   2.71:1.0

September 30, 2014

   2.53:1.0

December 31, 2014

   2.46:1.0

March 31, 2015

   2.31:1.0

June 30, 2015

   2.15:1.0

September 30, 2015

   1.85:1.0

December 31, 2015 and for the last day of each fiscal quarter thereafter

   1.71:1.0

 

24



--------------------------------------------------------------------------------

(e) EBITDA. EBITDA, measured on a quarter-end basis, of at least the required
amount set forth in the following table for the applicable period set forth
opposite thereto:

 

Applicable Period

   Applicable Amount  

For the 4 fiscal quarter period ending June 30, 2012

   $ 4,700,000   

For the 4 fiscal quarter period ending September 30, 2012

   $ 5,000,000   

For the 4 fiscal quarter period ending December 31, 2012

   $ 4,400,000   

For the 4 fiscal quarter period ending March 31, 2013

   $ 5,200,000   

For the 4 fiscal quarter period ending June 30, 2013

   $ 4,000,000   

For the 4 fiscal quarter period ending September 30, 2013

   $ 12,100,000   

For the 4 fiscal quarter period ending December 31, 2013

   $ 16,900,000   

For the 4 fiscal quarter period ending March 31, 2014

   $ 18,000,000   

For the 4 fiscal quarter period ending June 30, 2014

   $ 19,100,000   

For the 4 fiscal quarter period ending September 30, 2014

   $ 20,400,000   

For the 4 fiscal quarter period ending December 31, 2014

   $ 21,000,000   

For the 4 fiscal quarter period ending March 31, 2015

   $ 22,600,000   

For the 4 fiscal quarter period ending June 30, 2015

   $ 24,700,000   

For the 4 fiscal quarter period ending September 30, 2015

   $ 29,100,000   

For the 4 fiscal quarter period ending each fiscal quarter after
September 30, 2015

   $ 32,000,000   

 

25



--------------------------------------------------------------------------------

(f) Capital Expenditures. Capital Expenditures in any fiscal year in an amount
less than or equal to, but not greater than, the amount set forth in the
following table for the applicable fiscal year:

 

Applicable Fiscal Year

   Applicable Amount  

2012

   $ 11,100,000   

2013

   $ 11,100,000   

2014

   $ 12,500,000   

2015

   $ 12,600,000   

6.8 Protection and Registration of Intellectual Property Rights. Each Issuer
shall (and shall cause each of its Subsidiaries to): (a) protect, defend and
maintain the validity and enforceability of its intellectual property;
(b) promptly advise Note Agent in writing of material infringements of its
intellectual property; and (c) not allow any intellectual property material to
any Issuer’s or its Subsidiaries’ business to be abandoned, forfeited or
dedicated to the public without Note Agent’s prior written consent. If any
Issuer (i) obtains any patent, registered trademark or servicemark, registered
copyright, registered mask work, or any pending application for any of the
foregoing, whether as owner, licensee or otherwise, or (ii) applies for any
patent or the registration of any trademark or servicemark, then the Issuers
shall promptly provide written notice thereof to Note Agent and shall execute
such intellectual property security agreements and other documents and take such
other actions as Note Agent shall request in its good faith business judgment to
perfect and maintain a perfected security interest (subject in priority only to
Permitted Liens which are SVB Liens, Grace Bay Liens, permitted purchase money
Liens or non-consensual Liens that arise by operation of law) in favor of Note
Agent (for the benefit of itself and the Purchasers) in such property. If any
Issuer decides to register any copyrights or mask works in the United States
Copyright Office, the Issuers shall: (x) provide Note Agent with at least
fifteen (15) days prior written notice of such Issuer’s intent to register such
copyrights or mask works together with a copy of the application it intends to
file with the United States Copyright Office (excluding exhibits thereto);
(y) execute an intellectual property security agreement and such other documents
and take such other actions as Note Agent may request in its good faith business
judgment to perfect and maintain a perfected security interest (subject in
priority only to Permitted Liens which are SVB Liens, Grace Bay Liens, permitted
purchase money Liens or non-consensual Liens that arise by operation of law) in
favor of Note Agent (for the benefit of itself and the Purchasers) in the
copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright Office.
Each Issuer shall promptly provide to Note Agent copies of all applications that
it files for patents or for the

 

26



--------------------------------------------------------------------------------

registration of trademarks, servicemarks, copyrights or mask works, together
with evidence of the recording of the intellectual property security agreement
necessary for Note Agent to perfect and maintain a perfected security interest
(subject in priority only to Permitted Liens which are SVB Liens, Grace Bay
Liens, permitted purchase money Liens or non-consensual Liens that arise by
operation of law) in such property.

6.9 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available (or cause their Subsidiaries to
make available) to Note Agent, each Purchaser and their officers, employees,
agents, attorneys and representatives, the Issuers’ and their Subsidiaries’
books and records, to the extent that Note Agent or any Purchaser may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Note Agent, any Purchaser or any Related Party with
respect to any Collateral or relating to any Note Party or any Subsidiary of a
Note Party.

6.10 Further Assurances. (i) Execute any further instruments and take further
action as Note Agent reasonably requests to perfect or continue Note Agent’s
Lien in the Collateral or to effect the purposes of this Agreement and
(ii) deliver to Note Agent, within five (5) days after the same are sent or
received, copies of all correspondence, reports, documents and other filings
with any Governmental Authority regarding compliance with or maintenance of
material Governmental Approvals or material Requirements of Law or that could
reasonably be expected to have a material effect on any of the Governmental
Approvals or otherwise on the operations of any Issuer or any of its
Subsidiaries.

6.11 [Intentionally Omitted].

6.12 Board Meetings.

(a) Immediately upon any termination of the Acquisition Agreement without the
acquisition contemplated therein being consummated, Comverge shall permit one
representative of H.I.G. to attend any regular or special meeting of their board
of directors, or any committee thereof (the “Board”) as an observer (an
“Observer”); provided, that such Observer executes and delivers to Comverge a
confidentiality agreement reasonably satisfactory to Comverge. Comverge shall
give the Observer notice of any such meeting of the Board in the same manner
that notice thereof is given to the directors (or equivalent members of the
Board). Nothing contained in this Section 6.12 shall confer upon any Observer
the right to vote on any matter coming before the Board or create or impute any
liability whatsoever on the part of H.I.G. or the Observer by virtue of
attending any such meeting in such capacity; provided, that by attending any
such Board meeting the Observer, on behalf of H.I.G., shall not be deemed to
have consented to any matter presented at or voted upon at such meeting in its
capacity as representative of H.I.G. The Observer shall be entitled, subject to
the conditions and limitations set forth in this Section 6.12, to receive all
written materials and other information given to all members of the Board
generally for the purpose of such meetings and in connection with meetings of
committees of the Board at the same time such materials and information are
given to the directors (or equivalent members of the Board), and the Observer
shall keep such materials and information confidential. If Comverge proposes to
take any action by written consent in lieu of a meeting of the Board, Comverge
shall give to the Observer the same notice thereof as that given to the
directors

 

27



--------------------------------------------------------------------------------

(or such equivalent members). If an issue is to be discussed or otherwise arises
at any Board meeting or written materials or other information is given to the
directors which, in the reasonable good faith judgment of the Board, is not
appropriate to be discussed in the presence of the Observer or delivered to the
Observer in order to avoid a conflict of interest on the part of Comverge or to
preserve an attorney-client privilege, or in the case the Board will be
discussing any matter covered by a confidentiality agreement required by a
Person other than Comverge or H.I.G., then such issue may be discussed without
the Observer being present for such portion of the meeting or such materials may
be withheld from the Observer but only to the extent that such materials are
privileged or confidential.

(b) The Issuers shall promptly reimburse all reasonable and documented
out-of-pocket costs and expenses of H.I.G. and the Observer in connection with
(i) negotiating any confidentiality agreement (including reasonable attorneys’
fees), (ii) reviewing, interpreting or receiving any written materials or
information received pursuant to this Section 6.12 (including reasonable
attorneys’ fees) or (iii) attending any regular or special meeting of their
board of directors, or any committee thereof.

(c) Notwithstanding anything to the contrary, any rights given to the Observer
pursuant to this Section 6.12 shall only apply so long as H.I.G. or any of its
Affiliates is a Purchaser under this Agreement.

6.13 Additional Note Parties.

(a) Any Person who becomes a “Borrower” under either the SVB Loan Documents or
the Grace Bay Loan Documents (i) shall become an “Issuer” under this Agreement
and the other Note Documents with the same force and effect as if originally
named herein and therein as an Issuer and shall be bound by all of the terms and
provisions of this Agreement and the other Note Documents, (ii) shall grant Note
Agent for the benefit of itself and the Purchasers a security interest in all
its rights, title and interest in the Collateral, whether now owned or hereafter
acquired and wherever located, to secure the Obligations pursuant to Section 4.1
of this Agreement, and (iii) shall execute such documents and take such other
actions as Note Agent may reasonably request to accomplish the foregoing.

(b) Any Person who becomes a “guarantor” under either the SVB Loan Documents or
the Grace Bay Loan Documents (i) shall become a “Guarantor” under the Note
Documents with the same force and effect as if originally named therein as a
Guarantor and shall be bound by all of the terms and provisions of the Note
Documents to which the Guarantors are a party, (ii) if such Person shall grant
any security interests or Liens to SVB, shall grant Note Agent for the benefit
of itself and the Purchasers a security interest in all its rights, title and
interest in the Collateral, whether now owned or hereafter acquired and wherever
located, to secure the Obligations, and (iii) shall execute such documents and
take such other actions as Note Agent may reasonably request to accomplish the
foregoing.

6.14 Amendments to Certain Agreements. Notwithstanding anything contained in any
Note Document or SVB Loan Document to the contrary, upon entering into any
amendment, restatement, supplement or other modification of any SVB Loan
Document or any extension, renewal, replacement, refinancing or any other form
of refunding of the SVB Obligations (a

 

28



--------------------------------------------------------------------------------

“Replacement Credit Agreement”) or any amendment, restatement, supplement or
other modification of any Replacement Credit Agreement, in any such case (each
being a “Modifying Agreement”) pursuant to which representations, warranties,
covenants, events of default or other agreements are changed, removed or added
(or having the same effect as such a change, removal or addition) that are more
favorable to (or are for the benefit of) SVB or any other lender under the SVB
Loan Documents or are adverse to the Note Parties, then, and in each and any
such event, the Note Parties agree, no later than five (5) days following the
date of entering into any Replacement Credit Agreement or any Modifying
Agreement, to prepare and enter into definitive documentation as Note Agent may
reasonable request to amend the terms and conditions in the corresponding Note
Document to permanently provide the same under the corresponding Note Document
in a manner that is not prohibited by the Intercreditor Agreement. Issuers will
deliver to Note Agent a copy of each such Replacement Credit Agreement or
Modifying Agreement that provides Note Agent and the Purchasers the right to an
amendment to any Note Document pursuant to this Section. In furtherance of the
foregoing, each Note Party hereby irrevocably appoints Note Agent its
attorney-in-fact, with full authority in the place and stead of the Note Parties
and in the name of the Note Parties or otherwise, to execute and deliver any
amendment to the Note Documents which any Note Party may be required to deliver
pursuant to this Section to the extent the Note Parties fail to do so in the
time period prescribed by this Section. Nothing contained in this Section 6.14
shall permit any Note Party or any of its Subsidiaries to enter into any
amendment, restatement, supplement or other modification other than in
accordance and in compliance with Section 7.9.

6.15 Post-Closing Obligations. Comply with the following covenants:

(a) (i) On or before 10 days after the date of this Agreement (or such later
date as Note Agent may agree to in its sole discretion), the Issuers shall
provide to Note Agent evidence satisfactory to Note Agent that the insurance
policies required by Section 6.5 hereof are in full force and effect, and
(ii) on or before 30 days after the date of this Agreement (or such later date
as Note Agent may agree to in its sole discretion), the Issuers shall provide to
Note Agent appropriate evidence showing lender loss payable and/or additional
insured clauses (including with respect to the Guarantors) or endorsements in
favor of Note Agent;

(b) On or before 30 days after the date of this Agreement (or such later date as
Note Agent may agree to in its sole discretion), the Issuers shall deliver to
Note Agent Control Agreements, in form and substance reasonably satisfactory to
Note Agent, duly executed by each party thereto, in respect of all of their
Deposit Accounts, Securities Accounts and Commodities Accounts (except for
Excluded Accounts);

(c) On or before 30 days after the date of this Agreement (or such later date as
Note Agent may agree to in its sole discretion), the Issuers shall deliver to
Note Agent landlord waivers from the landlord of each leased property location
where SVB or Grace Bay received a landlord waiver in connection with the SVB
Loan Agreement and the Grace Bay Loan Agreement, respectively, and the Issuers
shall deliver to Note Agent a certificate certifying as to each location where
SVB and Grace Bay have received a landlord waiver;

(d) On or before 30 days after the date of this Agreement (or such later date as
Note Agent may agree to in its sole discretion), the Issuers shall deliver to
Note Agent evidence

 

29



--------------------------------------------------------------------------------

satisfactory to Note Agent that the Indebtedness related to that certain UCC-1
financing statement filed with the Delaware Department of State on January 10,
2007 with the initial filing number of 2007 0136019 by General Electric Capital
Corporation against Comverge has been paid in full, no letters of credit issued
in connection therewith remain outstanding and all commitments to extend credit
related to such Indebtedness have been permanently terminated and a UCC-3
termination statement has been filed with respect to such UCC-1 financing
statement and all other Liens with respect to such Indebtedness have been
released in a manner satisfactory to Note Agent; and

(e) On or before 30 days after the date of this Agreement (or such later date as
Note Agent may agree in its sole discretion), the Issuers shall (i) provide to
Note Agent a Pledge Agreement and appropriate certificates and powers or
financing statements, pledging all of the direct or beneficial ownership
interest in Comverge International and Comverge South Africa, Ltd. in form and
substance reasonably satisfactory to Note Agent; provided, that only 65% of the
total outstanding voting Equity Interests of Comverge International and Comverge
South Africa, Ltd. shall be required to be pledged if both (A) such Person is a
CFC and (B) pledging a greater amount would result in adverse tax consequences
and (ii) make Comverge International and Comverge South Africa, Ltd. (A) become
a “Guarantor” under the Note Documents with the same force and effect as if
originally named therein as a Guarantor and be bound by all of the terms and
provisions of the Note Documents to which the Guarantors are a party and
(B) execute such documents and take such other actions as Note Agent may
reasonably request to accomplish the foregoing, unless, in the case of this
clause (ii), both (y) such Person is a CFC and (z) making such Person a
Guarantor under the Note Documents would result in adverse tax consequences.

7 NEGATIVE COVENANTS

So long as any of the Obligations (other than unasserted, inchoate indemnity
obligations) are outstanding, no Issuer shall (or shall permit any of its
Subsidiaries (other than Immaterial Subsidiaries) to) do any of the following:

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) in the
ordinary course of business; for reasonably equivalent consideration; (b) of
worn-out or obsolete Equipment; (c) in connection with Permitted Liens and
Permitted Investments; and (d) of non-exclusive licenses for the use of the
property of any Note Party or any of its Subsidiaries in the ordinary course of
business.

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in any material line of business other those lines of business
conducted by any Note Party and its Subsidiaries on the date hereof and any
business reasonably related, complementary or incidental thereto or reasonable
extensions thereof; or (b) liquidate or dissolve; except for the liquidation or
dissolution of Comverge Canada, Inc. so long as all of the assets (including any
interest in any Equity Interests) of Comverge Canada, Inc. are transferred to a
Note Party that is not liquidating or dissolving. No Note Party shall, without
at least thirty (30) days prior written notice to Note Agent: (1) add any new
officers or business locations, including warehouses (unless such new offices or
business locations contain less than Ten Thousand Dollars ($10,000) in such Note
Party’s assets or property), (2) change its jurisdiction of organization,
(3) change its organizational structure or type, (4) change its legal name, or
(5) change any organizational number (if any) assigned by its jurisdiction of
organization.

 

30



--------------------------------------------------------------------------------

7.3 Mergers or Acquisitions.

(a) Other than the acquisition or merger contemplated by the Acquisition
Agreement, merge or consolidate, or permit any of its Subsidiaries to merge or
consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the Equity Interests or
property of another Person.

(b) (i) A Subsidiary of an Issuer may merge or consolidate into another
Subsidiary of any Issuer or into any Issuer, and (ii) any Issuer (other than
Comverge) may merge or consolidate into another Issuer; provided, however, that,
in the case of (i) and (ii), (y) in the case of any merger or consolidation
involving a Subsidiary of an Issuer and an Issuer, the Issuer shall be the
surviving Person and (z) in the case of any merger or consolidation involving
any other Note Party, a Note Party shall be the surviving corporation and all
actions required to maintain the perfection of the Lien of Note Agent on the
Equity Interest or property of such Note Party shall have been taken.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, permit any Collateral not to be subject to the perfected security
interest granted herein (subject in priority only to Permitted Liens which are
SVB Liens, Grace Bay Liens, permitted purchase money Liens or non-consensual
Liens that arise by operation of law and excluding perfection or priority with
respect to the Excluded Account), or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Note Agent) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
any Issuer from assigning, mortgaging, pledging, granting a security interest in
or upon, or encumbering any of such Issuer’s intellectual property, except as is
otherwise permitted in Section 7.1 hereof and the definition of “Permitted Lien”
herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b) hereof.

7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any of its Equity Interests other than
Permitted Distributions or as otherwise expressly permitted in this Agreement;
or (b) directly or indirectly make any Investment other than Permitted
Investments, or permit any of its Subsidiaries to do so.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of any Note Party, except for
(a) Permitted Distributions, (b) transactions that are in the ordinary course of
such Note Party’s business, upon fair and reasonable terms that are no less
favorable to such Note Party than would be obtained in an arm’s length
transaction with a non-affiliated Person, (c) transactions between or among the

 

31



--------------------------------------------------------------------------------

Borrowers, (d) transactions between or among the Guarantors, (e) transfer of any
assets of a Guarantor to a Borrower, including pursuant to dividends from a
Guarantor to a Borrower, and (f) transfer of any assets of a Subsidiary which is
not a Borrower or Guarantor to a Borrower or Guarantor to, including pursuant to
dividends from such Subsidiary to a Guarantor to a Borrower.

7.9 Payments and Amendments. (a) Make or permit any payment on any Subordinated
Debt, except under the terms of the subordination, intercreditor, or other
similar agreement that is reasonably acceptable to Note Agent to which such
Subordinated Debt is subject, (b) amend any provision in any document relating
to the Subordinated Debt which would increase the amount thereof or adversely
affect the subordination thereof to Obligations owed to Note Agent and the
Purchasers, (c) optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of any Note Party or its Subsidiaries, other than
(i) the Obligations in accordance with this Agreement and the Intercreditor
Agreement, as in effect on the date hereof and any amendment or modification
thereto that is consented to by Administrative Issuer, (ii) the SVB Obligations
in accordance with the Intercreditor Agreement, as in effect on the date hereof,
or (iii) to the extent permitted under the Grace Bay Loan Documents as amended,
supplemented and otherwise modified by that certain Forbearance Agreement dated
as of the date hereof by and among the Issuers and Grace Bay, the Grace Bay
Obligations, and (d) amend any provision in any SVB Loan Document or Grace Bay
Loan Document, other than in accordance with the Intercreditor Agreement, as in
effect on the date hereof and any amendment or modification thereto that is
consented to by Administrative Issuer.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of the Notes for that purpose; fail
to meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation could reasonably be expected to cause a Material Adverse Change, or
permit any of its Subsidiaries to do so; withdraw or permit any Subsidiary to
withdraw from participation in, permit partial or complete termination of, or
permit the occurrence of any other event with respect to, any present pension,
profit sharing and deferred compensation plan which could reasonably be expected
to result in any liability of any Note Party or any of its Subsidiaries,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

7.11 Anti-Layering. Create, incur, assume, guaranty, suffer or permit to exist,
or in any other manner become liable with respect to, any Indebtedness that
(under the terms of the documentation pursuant to which such Indebtedness is
created or incurred, including any intercreditor arrangement) is subordinated in
right of payment to any other Indebtedness of the Note Parties and their
Subsidiaries other than Indebtedness under the Note Documents and the Grace Bay
Obligations, unless such Indebtedness is permitted by the terms of this
Agreement and the terms of the Intercreditor Agreement and (i) is subordinated
in right of payment to the SVB Obligations and the Grace Bay Obligations and
(ii) subordinated in right of payment to the Obligations pursuant to provisions
satisfactory to the Purchasers; provided, however, that nothing in this
Section 7.11 shall be construed to restrict any Note Party’s or any of its

 

32



--------------------------------------------------------------------------------

Subsidiaries’ ability to enter into any arrangement (or agreements or waivers,
amendments or modifications thereof) or take any other action (or permit any
such action to be taken) which would (or purport to) grant, or permit to exist,
any Liens to secure any Indebtedness of the Note Parties or their Subsidiaries.

7.12 Subsidiaries. After the Effective Date, form, incorporate, organize or
otherwise create any Subsidiary.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Any Issuer fails to (a) make any payment of principal or
interest on any Obligation on its due date, or (b) pay any other Obligations
within three (3) Business Days after such Obligations are due and payable (which
three (3) day grace period shall not apply to payments due on the Maturity
Date). During the cure period, the failure to cure the payment default is not an
Event of Default. Grace or cure periods shall not apply with respect to
Section 8.1(a);

8.2 Covenant Default.

(a) Any Note Party or any of its Subsidiaries fails or neglects to perform any
obligation in Sections 6.2, 6.5, 6.6, 6.7, 6.14 or 6.15 or violates any covenant
in Section 7; or

(b) Any Note Party or any of its Subsidiaries fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any of the other Note Documents, and as to any
default (other than those specified in another clause of this Section 8) under
such other term, provision, condition, covenant or agreement that can be cured,
has failed to cure the default within ten (10) days after the occurrence
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by the Note
Parties and their Subsidiaries be cured within such ten (10) day period, and
such default is likely to be cured within a reasonable time, then the Note
Parties and their Subsidiaries shall have an additional period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default. Grace or cure periods provided under this section shall not
apply, among other things, to financial covenants or any other covenants set
forth in Section 8.2(a) above;

8.3 [Intentionally Omitted].

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of any Note Party or of any entity under control of such Note Party
(including a Subsidiary) on deposit with Note Agent or one of Note Agent’s
Affiliates, or (ii) a notice of Lien, levy, or assessment is filed against any
Note Party’s or any of its Subsidiaries assets by any Government Authority, and
the same under subclauses (i) and (ii) hereof are not, within ten (10) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); or

 

33



--------------------------------------------------------------------------------

(b) (i) any material portion of any Note Party’s or any of its Subsidiaries’
assets is attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents any Note Party
or any of its Subsidiaries from conducting any part of its business;

8.5 Insolvency

(a) Any Note Party or any of its Subsidiaries is unable to pay its debts
(including trade debts) as they become due or otherwise becomes insolvent;
(b) any Note Party or any of its Subsidiaries begins an Insolvency Proceeding;
or (c) an Insolvency Proceeding is begun against any Note Party or any of its
Subsidiaries and not dismissed or stayed within thirty (30) days;

8.6 Other Agreements.

(a) There is a default in any agreement to which any Note Party or any of its
Subsidiaries is a party with a third party or parties resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of One Million Dollars
($1,000,000) (other than the SVB Obligations or the Grace Bay Obligations) or
that could cause a Material Adverse Change; or

(b) If there is a default under any SVB Loan Document or any Grace Bay Loan
Document, and such default (i) is related to the nonpayment of any amount due
thereunder, (ii) occurs at the final maturity of the obligations thereunder, or
(iii) results in the holders of the SVB Obligations or the Grace Bay Obligations
(as applicable) either (A) exercising its rights to or (B) having the right to,
in the case of (A) and (B), accelerate the maturity of such obligations
thereunder.

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Five Hundred
Thousand Dollars ($500,000) (not covered by independent third-party insurance as
to which liability has been accepted by such insurance carrier) shall be
rendered against any Note Party or any of its Subsidiaries and shall remain
unsatisfied, unvacated, or unstayed for a period of ten (10) days after the
entry thereof;

8.8 Misrepresentations. Any Note Party, any Subsidiary of any Note Party or any
Person acting for any Note Party or any Subsidiary makes any representation,
warranty, or other statement now or later in this Agreement, any other Note
Document or in any writing delivered to Note Agent or any Purchaser or to induce
Note Agent or any Purchaser to enter this Agreement or any Note Document, and
such representation, warranty, or other statement is incorrect in any material
respect when made;

8.9 Subordinated Debt. A default or breach occurs under any agreement between
any Note Party or any Subsidiary of a Note Party, on the one hand, and any
creditor of any Note Party or any Subsidiary of a Note Party (other than any
agent, lender or creditor under the SVB

 

34



--------------------------------------------------------------------------------

Loan Documents or the Grace Bay Loan Documents), on the other hand, that signed
a subordination, intercreditor, or other similar agreement with Note Agent, or
any creditor that has signed such an agreement with Note Agent breaches any
terms of such agreement;

8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for any
reason to be in full force and effect; (b) any Guarantor does not perform any
obligation or covenant under any guaranty of the Obligations; or (c) the
liquidation, winding up, or termination of existence of any Guarantor;

8.11 Governmental Approvals.

Any Governmental Approval shall have been (a) revoked, rescinded, suspended,
modified in a material adverse manner or not renewed in the ordinary course for
a full term or (b) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of such
Governmental Approval or that could result in the Governmental Authority taking
any of the actions described in clause (a) above, and such decision or such
revocation, rescission, suspension, modification or non-renewal (i) has, or
could reasonably be expected to have, a Material Adverse Change, or
(ii) adversely affects the legal qualifications of any Note Party or any of its
Subsidiaries to hold such Governmental Approval in any applicable jurisdiction
and such revocation, rescission, suspension, modification or non-renewal could
reasonably be expected to materially adversely affect the status of or legal
qualifications of any Note Party or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction; or

8.12 Change of Control. Any Change of Control shall have occurred.

9 BANK’S RIGHTS AND REMEDIES

9.1 Rights and Remedies.

While an Event of Default occurs and continues Note Agent may, and, at the
instruction of the Required Holders, shall, without notice or demand, do any or
all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Note Agent or any Purchaser);

(b) stop advancing money or extending credit for any Note Party’s benefit under
the Note Documents;

(c) [reserved];

(d) subject to the Intercreditor Agreement, settle or adjust disputes and claims
directly with Account Debtors for amounts on terms and in any order that Note
Agent considers advisable, notify any Person owing any Note Party money of Note
Agent’s security interest in such funds, and verify the amount of such account;

 

35



--------------------------------------------------------------------------------

(e) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. The
Issuers shall (and shall cause the other Note Parties to) assemble the
Collateral if Note Agent requests and make it available as Note Agent
designates. Note Agent may enter premises where the Collateral is located, take
and maintain possession of any part of the Collateral, and pay, purchase,
contest, or compromise any Lien which appears to be prior or superior to its
security interest and pay all expenses incurred. Each Note Party grants Note
Agent a license to enter and occupy any of its premises, without charge, to
exercise any of Note Agent’s rights or remedies;

(f) subject to the Intercreditor Agreement, apply to the Obligations any
(i) balances and deposits of any Note Party that Note Agent or any Purchaser
holds, or (ii) any amount held by Note Agent or any Purchaser owing to or for
the credit or the account of any Note Party;

(g) subject to the Intercreditor Agreement, ship, reclaim, recover, store,
finish, maintain, repair, prepare for sale, advertise for sale, and sell the
Collateral. Note Agent is hereby granted a non-exclusive, royalty-free license
or other right to use, without charge, each Note Party’s labels, patents,
copyrights, mask works, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any similar property as it
pertains to the Collateral, in completing production of, advertising for sale,
and selling any Collateral and, in connection with Note Agent’s exercise of its
rights under this Section, each Note Party’s rights under all licenses and all
franchise agreements inure to Note Agent’s benefit;

(h) subject to the Intercreditor Agreement, place a “hold” on any account
maintained with Note Agent or any Purchaser and/or deliver a notice of exclusive
control, any entitlement order, or other directions or instructions pursuant to
any Control Agreement or similar agreements providing control of any Collateral;

(i) demand and receive possession of each Note Party’s Books; and

(j) subject to the Intercreditor Agreement, exercise all rights and remedies
available to Note Party under the Note Documents or at law or equity, including
all remedies provided under the Code (including disposal of the Collateral
pursuant to the terms thereof).

9.2 Power of Attorney. Subject to the Intercreditor Agreement, each Note Party
hereby irrevocably appoints Note Agent as its lawful attorney-in-fact,
exercisable upon the occurrence and during the continuance of an Event of
Default, to: (a) endorse each Note Party’s name on any checks or other forms of
payment or security; (b) sign each Note Party’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Note Agent determines reasonable; (d) make, settle, and
adjust all claims under Note Parties’ insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Note Agent or a third party as the Code permits. Each Note Party hereby
appoints Note Agent as its lawful attorney-in-fact to sign each Note Party’s
name on any documents necessary to perfect or continue the perfection of Note
Agent’s security interest in the Collateral regardless of

 

36



--------------------------------------------------------------------------------

whether an Event of Default has occurred until all Obligations have been
satisfied in full (or all of the Obligations have been converted to Common Stock
or Preferred Stock in accordance with Section 2.2). Note Agent’s foregoing
appointment as each Note Party’s attorney in fact, and all of Note Agent’s
rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed (or all of the Obligations have
been converted to Common Stock or Preferred Stock in accordance with
Section 2.2).

9.3 Protective Payments. If any Note Party or any of its Subsidiaries fails to
obtain the insurance called for by Section 6.5 or fails to pay any premium
thereon or fails to pay any other amount which the Note Parties and their
Subsidiaries are obligated to pay under this Agreement or any other Note
Document, Note Agent may obtain such insurance or make such payment, and all
amounts so paid by Note Agent are Purchaser Expenses and immediately due and
payable, bearing interest at the then highest applicable rate, and secured by
the Collateral. Note Agent will make reasonable efforts to provide
Administrative Issuer with notice of Note Agent obtaining such insurance at the
time it is obtained or within a reasonable time thereafter. No payments by Note
Agent are deemed an agreement to make similar payments in the future or Note
Agent’s or any Purchaser’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. The Note Parties shall have no right
to specify the order or the accounts to which Note Agent or any Purchaser shall
allocate or apply any payments required to be made by the Note Parties to Note
Agent or the Purchasers or otherwise received by Note Agent or any Purchaser
under this Agreement when any such allocation or application is not specified
elsewhere in this Agreement. If an Event of Default has occurred and is
continuing, Note Agent and the Purchasers shall apply any funds in its
possession, whether from the Note Parties’ account balances, payments, proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as set forth in
Section 2.5(a)(ii), in each case in accordance with the terms of the
Intercreditor Agreement. The Note Parties shall remain liable to Note Agent and
the Purchasers for any deficiency. If Note Agent, in its good faith business
judgment, directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Note Agent shall have
the option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Note Agent of cash therefor.

9.5 Note Agent’s Liability for Collateral. Note Agent shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person, except, in
each case, any such loss or damage is directly caused by the gross negligence or
willful misconduct of Note Agent as finally determined by a court of competent
jurisdiction with no option for appeal. The Note Parties shall bear all risk of
loss, damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative. Note Agent’s or any Purchaser’s failure, at
any time or times, to require strict performance by the Note Parties of any
provision of this Agreement or any other Note Document shall not waive, affect,
or diminish any right of Note Agent or any Purchaser thereafter to demand strict
performance and compliance herewith or therewith. No waiver hereunder shall be
effective unless it was entered into in accordance with

 

37



--------------------------------------------------------------------------------

Section 12.6(a) and then is only effective for the specific instance and purpose
for which it is given. Note Agent’s and the Purchasers’ rights and remedies
under this Agreement and the other Note Documents are cumulative. Note Agent and
the Purchasers have all rights and remedies provided under the Code, by law, or
in equity. Note Agent’s or any Purchaser’s exercise of one right or remedy is
not an election, and Note Agent’s or any Purchaser’s waiver of any Event of
Default in accordance with Section 12.6(a) is not a continuing waiver. Note
Agent’s or any Purchaser’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

9.7 Demand Waiver. Each Note Party waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Note Agent or any Purchaser
on which any Note Party is liable.

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Note Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Note Agent or the Administrative Issuer may change its mailing or
electronic mail address or facsimile number by giving the other party written
notice thereof in accordance with the terms of this Section 10.

 

If to Administrative Issuer:   

Comverge, Inc.

5390 Triangle Parkway

Suite 300

Norcross, Georgia 30092

Attn: Mr. David Mathieson

Fax: (770) 696-7665

Email: dmathieson@comverge.com

With a copy to:   

Baker Botts L.L.P.

98 San Jacinto Blvd., Suite 1500

Austin, Texas 78701

Attn: Steven Tyndall, Esq.

Fax: (512) 322-8328

Email: steve.tyndall@bakerbotts.com

 

38



--------------------------------------------------------------------------------

If to Note Agent:   

Peak Holding Corp.

c/o H.I.G. Capital

1450 Brickell Avenue, 31st Floor

Miami, Florida 33131

Attn: Fraser Preston

Fax: (305) 379-2322

Email: fpreston@higcapital.com

With a copy to:   

Kirkland & Ellis LLP

555 California Street

San Francisco, California 94104

Attn: Francesco Penati, Esq.

Fax: (415) 277-6154

Email: fpenati@kirkland.com

11 CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

(a) New York law governs the Note Documents without regard to principles of
conflicts of law. Each Issuer, Note Party and each Purchaser submit to the
exclusive jurisdiction of the State of New York located in the City of New York,
Borough of Manhattan, or of the United States for the Southern District of New
York; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Note Agent from bringing suit or taking other legal action
in any other jurisdiction to realize on the Collateral or any other security for
the Obligations, or to enforce a judgment or other court order in favor of Note
Agent or the Purchasers. Each Issuer expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and each
Issuer hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Each Issuer hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to the Administrative Issuer at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of the Administrative Issuer’s actual receipt thereof
or three (3) days after deposit in the U.S. mails, proper postage prepaid.

(b) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH ISSUER, NOTE AGENT
AND EACH PURCHASER WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE OTHER NOTE DOCUMENTS OR
ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

39



--------------------------------------------------------------------------------

12 GENERAL PROVISIONS

12.1 Transfer and Assignment; Registration; Substitution.

(a) Transfer and Assignment. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. The Issuers may not assign this
Agreement or any rights or obligations under it without Note Agent’s prior
written consent (which may be granted or withheld in Note Agent’s discretion)
and any prohibited assignment shall be absolutely void ab initio. Any Purchaser
may transfer, assign or sell (collectively, an “Assignment”) its Notes to any
Accredited Investor in accordance with Sections 14 and 15; provided, that so
long as no default under the Note Documents or Event of Default is existing, no
Purchaser may transfer, assign or sell its Notes to any Accredited Investor that
is a Competitor. Each holder of any Notes will use its best efforts to notify
the Issuers prior to transferring any Note held by it to a Person that is not an
Affiliate of such holder, but the failure to deliver such notice will not impair
any rights of such holder or any transferee or assignee under the Notes and will
not subject such holder or any transferee or assignee to any liability.

(b) Registration of Notes. The Administrative Issuer shall keep at its principal
executive office a register for the registration and registration of Assignments
of Notes, which register shall set forth the outstanding principal amount of
each Note, including all Capitalized Interest thereon. The name and address of
each Purchaser of one or more Notes, each Assignment thereof and the name and
address of each assignee of one or more Notes shall be registered in such
register. Prior to due presentment for registration of transfer, the Person in
whose name any Note shall be registered shall be deemed and treated as the owner
and holder thereof for all purposes hereof, and the Issuers shall not be
affected by any notice or knowledge to the contrary. The Administrative Issuer
shall give to any Purchaser or any other Issuer promptly upon request therefor,
a complete and correct copy of the names and addresses of all registered
Purchasers.

(c) Method of Assignment. Upon any such Assignment or any exchange of any Note
and the surrender of such Note to the Administrative Issuer (at the address and
to the attention of the designated officer (all as specified in this Section 12)
for registration of Assignment or exchange (and, in the case of a surrender for
registration of Assignment, accompanied by a written instrument of Assignment
duly executed by the registered holder of such Note duly authorized in writing
and accompanied by a Purchaser Joinder Agreement (in the case of an Assignment
to any Person other than an Existing Purchasers), duly executed and delivered by
the assignee thereof). Within 10 Business Days after any Assignment, the Issuers
shall execute and deliver, at the Issuers’ expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange
therefore, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note. Each such new Note shall be payable to the Person that
executed the Purchase Joinder Agreement and shall be substantially in the form
of Exhibit C. Each such new Note shall be dated and bear interest from the date
to which interest shall have been paid on the surrendered Note or dated the date
of the surrendered Note if no interest shall have been paid thereon. The Issuers
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such Assignment of Notes. The Assignment of
Notes shall not be in denominations of less than $500,000, provided that if
necessary to enable the registration of Assignment by a holder of its

 

40



--------------------------------------------------------------------------------

entire holding of Notes, one Note may be in a denomination of less than
$500,000. Any assignee of a Note, by its acceptance of a Note registered in its
name (or the name of its nominee), shall execute and deliver to the
Administrative Issuer and the Note Agent a Purchaser Joinder Agreement.

(d) Replacement of Notes. Upon receipt by the Administrative Issuer at the
address and to the attention of the designated officer (all as specified in
Section 10) of notice from a holder of Notes of the loss, theft, destruction or
mutilation of any Note and

(i) in the case of loss, theft or destruction, of an indemnity reasonably
satisfactory to the Administrative Issuer (provided that such holder’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(ii) in the case of mutilation, upon surrender and cancellation thereof,

within 10 Business Days thereafter, the Issuers at the Issuers’ own expense
shall execute and deliver, in lieu thereof, a new Note, dated and bearing
Capitalized Interest which shall have accrued on such lost, stolen, destroyed or
mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no Capitalized Interest shall have accrued thereon.

12.2 Indemnification. Each Issuer agrees to indemnify, defend and hold Note
Agent, each Purchaser and its directors, manager, members, partners, Affiliates,
officers, employees, agents, attorneys, accountants, representatives or any
other Person affiliated with or representing Note Agent or any Purchaser (each,
an “Indemnified Person”) harmless against: (a) all obligations, demands, claims,
and liabilities (collectively, “Claims”) asserted by any other party in
connection with the transactions contemplated by the Note Documents; and (b) all
losses or Purchaser Expenses incurred, or paid by such Indemnified Person from,
following, or arising from transactions between Note Agent or any Purchaser, on
the one hand, and any Note Party or any of its Subsidiaries, on the other hand,
including, without limitation, reasonable attorneys’ fees and expenses, except
for Claims and/or losses directly caused by such Indemnified Person’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction with no further opportunity to appeal.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement and the other Note Documents.

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Note Documents. Note Agent may correct patent errors and fill
in any blanks in this Agreement and the other Note Documents consistent with the
agreement of the parties.

12.6 Amendments in Writing; Integration.

(a) Requirements. This Agreement, the Notes and the other Note Documents may be
amended, and the observance of any term hereof, thereof or of the Notes may be
waived (either retroactively or prospectively), with (and only with) the written
consent of the Issuers and

 

41



--------------------------------------------------------------------------------

the Required Holders, except that (a) no amendment, change or waiver of any of
the provisions of Section 2 or Section 15, or any defined term (as it is used
therein), shall be effective as to any Purchaser unless consented to by such
Purchaser in writing, (b) no such amendment, change or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 9 relating to acceleration,
extend the Maturity Date or reduce the amount of principal payable on any Note
or reduce the rate or change the time of payment or method of computation of
interest or of the Prepayment Premium in respect of the Notes, (ii) change the
percentage of the principal amount of the Notes the holders of which are
required to consent to any such amendment or waiver, or (iii) amend or change
any provision in this Section 12.6, and (c) no amendment, change or waiver of
any provision of Section 16 shall be effective without the written consent of
Note Agent.

(b) Binding Effect, Etc. Any amendment, change or waiver consented to in
accordance with this Section 12.6 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Issuers
without regard to whether such Note has been marked to indicate such amendment,
change or waiver. No such amendment, change or waiver will extend to or affect
any obligation, covenant, agreement, default or Event of Default not expressly
amended, changed or waived or impair any right consequent thereon. No course of
dealing between the Issuers and the holder of any Note or Note Agent nor any
delay in exercising any rights hereunder or under any Note Document shall
operate as a waiver of any rights or remedies of any holder of such Note or of
Note Agent.

(c) Notes Held by the Issuers, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, change,
waiver or consent to be given under this Agreement, the Notes or the other Note
Documents, or have directed the taking of any action provided herein, in the
Notes or the other Note Documents to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Issuers or any of their
Subsidiaries shall be deemed not to be outstanding.

(d) Integration. This Agreement and the other Note Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the other Note Documents merge into this Agreement and the other Note
Documents.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Note Document mutatis
mutandis.

 

42



--------------------------------------------------------------------------------

12.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied or converted to Common Stock or Preferred Stock
pursuant to Section 2.2. The obligation of each Issuer in Section 12.2 to
indemnify Note Agent and the Purchasers shall survive until the statute of
limitations with respect to such claim or cause of action shall have run and
shall survive the payment in full of the Obligations and the conversion of all
of the Obligations to Common Stock or Preferred Stock pursuant to Section 2.2.

12.9 Confidentiality.

(a) In handling any confidential information, Note Agent and the Purchasers
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Note Agent’s and
the Purchasers’ Subsidiaries or Affiliates; (b) to prospective transferees,
assignees or purchasers of any interest in the Notes or the other Obligations
(provided, however, Note Agent or the applicable Purchaser obtain such
prospective transferee’s, assignee’s or purchaser’s agreement to the terms of
this provision); (c) as required by law, regulation, subpoena, or other order;
(d) to Note Agent’s and any Purchaser’s regulators or as otherwise required in
connection with Note Agent’s or such Purchaser’s examination or audit; (e) as
Note Agent or any Purchaser considers appropriate in exercising remedies under
the Note Documents; and (f) to third-party service providers of Note Agent or
any Purchaser so long as such service providers have executed a confidentiality
agreement with Note Agent or such Purchaser with terms no less restrictive than
those contained herein. Confidential information does not include information
that either: (i) is in the public domain or in Note Agent’s or any Purchaser’s
possession when disclosed to Note Agent or such Purchaser, or becomes part of
the public domain after disclosure to Note Agent or such Purchaser; or (ii) is
disclosed to Note Agent or any Purchaser by a third party, if Note Agent or such
Purchaser does not know that the third party is prohibited from disclosing the
information.

(b) Note Agent and any Purchaser may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Note Agent or such Purchaser
does not disclose any Issuer’s identity or the identity of any person associated
with any Issuer unless otherwise expressly permitted by this Agreement. The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement.

12.10 [Reserved].

12.11 All Obligations; No Liability. Each Person included in the term “Issuers”
hereby covenants and agrees with Note Agent and the Purchasers as follows:

(a) The Obligations include all present and future indebtedness, duties,
obligations, and liabilities under the Note Documents, whether now existing or
contemplated or hereafter arising, of any one or more of the Issuers.

 

43



--------------------------------------------------------------------------------

(b) Neither Note Agent nor any of the Purchasers assumes any responsibility or
liability for any errors, mistakes, and/or discrepancies in the oral,
telephonic, written or other transmissions of any instructions, orders, requests
and confirmations by any one or more of the Persons included in the term
“Issuers” in connection with proceeds paid in connection with the sale of the
Notes or any other transaction in connection with the provisions of this
Agreement or the other Note Documents.

12.12 Patriot Act. Each Purchaser hereby notifies the Issuers that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Note Party, which information includes the name
and address of such Note Party and other information that will allow such
Purchaser to identify such Note Party in accordance with the Patriot Act. Each
Purchaser that is subject to the requirements of the Patriot Act hereby notifies
the Issuers that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies each Issuer, which
information includes the name and address of each Issuer and other information
that will allow such Purchaser to identify each Issuer in accordance with the
Patriot Act. In addition, if Note Agent or any of the Purchasers is required by
Requirements of Law or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Note Parties and (b) OFAC/PEP searches and
customary individual background checks for the Note Parties’ senior management
and key principals, and each Issuer agrees to (and each Issuer agrees to cause
each other Note Party to) cooperate in respect of the conduct of such searches
and further agrees that the reasonable costs and charges for such searches shall
constitute Purchaser Expenses hereunder and be for the account of the Issuers.

12.13 Issuers are Integrated Group. Each Person included in the term “Issuers”
hereby represents and warrants to Note Agent and each Purchaser that each of
them will derive benefits, directly and indirectly, from the proceeds from the
sale of the Notes, both in their separate capacity and as a member of the
integrated group to which each such Person belongs and because the successful
operation of the integrated group is dependent upon the continued successful
performance of the functions of the integrated group as a whole, because (i) the
terms of the proceeds of the Notes provided under this Agreement are more
favorable than would otherwise would be obtainable by such Persons individually,
and (ii) the additional administrative and other costs and reduced flexibility
associated with individual loan arrangements which would otherwise be required
if obtainable would substantially reduce the value to such Persons of the
proceeds from the Notes.

12.14 Primary Obligations. The obligations and liabilities of each Person
included in the term “Issuers” shall be primary, direct and immediate, shall not
be subject to any counterclaim, recoupment, set off, reduction or defense based
upon any claim that such Person may have against any one or more of the other
Persons included in the term “Issuers”, Note Agent, any Purchaser and/or any
guarantor (including, without limitation, any Guarantors) and shall not be
conditional or contingent upon pursuit or enforcement by Note Agent or any
Purchaser of any remedies it may have against Persons included in the term
“Issuers” with respect to this Agreement, or any of the other Note Documents,
whether pursuant to the terms thereof or by operation of law. Without limiting
the generality of the foregoing, neither Note Agent nor any Purchaser shall be
required to make any demand upon any of the Persons included in the term
“Issuers”, or to sell the Collateral or otherwise pursue, enforce or exhaust its
or their

 

44



--------------------------------------------------------------------------------

remedies against the Persons included in the term “Issuers” or the Collateral
either before, concurrently with or after pursuing or enforcing its rights and
remedies hereunder. Any one or more successive or concurrent actions or
proceedings may be brought against each Person included in the term “Issuers”,
either in the same action, if any, brought against any one or more of the
Persons included in the term “Issuers” or in separate actions or proceedings, as
often as Note Agent or any Purchaser may deem expedient or advisable. Without
limiting the foregoing, it is specifically understood that any modification,
limitation or discharge of any of the liabilities or obligations of any one or
more of the Persons included in the term “Issuers”, any other guarantor
(including, without limitation, any Guarantor) or any obligor under any of the
Note Documents, arising out of, or by virtue of, any bankruptcy, arrangement,
reorganization or similar proceeding for relief of debtors under federal or
state law initiated by or against any one or more of the Persons included in the
term “Issuers”, in their respective capacities as issuers and guarantors under
this Agreement, or under any of the other Note Documents shall not modify,
limit, lessen, reduce, impair, discharge, or otherwise affect the liability of
any other Issuer under this Agreement or the other Note Documents in any manner
whatsoever, and this Agreement and the other Note Documents shall remain and
continue in full force and effect. It is the intent and purpose of this
Agreement that each Person included in the term “Issuers” shall and does hereby
waive all rights and benefits which might accrue to any other guarantor
(including, without limitation, any Guarantor) by reason of any such proceeding,
and the Persons included in the term “Issuers” agree that they shall be liable
for the full amount of the obligations and liabilities under this Agreement and
the other Note Documents (including, without limitation, the Obligations)
regardless of, and irrespective to, any modification, limitation or discharge of
the liability of any one or more of the Persons included in the term “Issuers”,
any other guarantor (including, without limitation, any Guarantor) or any other
obligor under any of the Note Documents, that may result from any such
proceedings.

12.15 Joint and Several Liability.

Each Issuer is accepting joint and several liability hereunder and under the
other Note Documents in consideration of the financial accommodations to be
provided by the Purchasers under this Agreement, for the mutual benefit,
directly and indirectly, of each Issuer and in consideration of the undertakings
of the other Issuers to accept joint and several liability for the Obligations.

Each Issuer, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Issuers, with respect to the payment and performance of
all of the Obligations (including any Obligations arising under this
Section 12.15), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Issuer without
preferences or distinction among them.

If and to the extent that any Issuer shall fail to make any payment with respect
to any of the Obligations as and when due or to perform any of the Obligations
in accordance with the terms thereof, then in each such event the other Issuers
will make such payment with respect to, or perform, such Obligation until such
time as all of the Obligations are paid in full.

 

45



--------------------------------------------------------------------------------

The Obligations of each Issuer under the provisions of this Section 12.15
constitute the absolute and unconditional, full recourse Obligations of each
Issuer enforceable against each Issuer to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 12.15(d)) or any other
circumstances whatsoever.

Except as otherwise expressly provided in this Agreement, each Issuer hereby
waives notice of acceptance of its joint and several liability, notice of any
Notes issued under or pursuant to this Agreement, notice of the occurrence of
any default, any Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by Note Agent or
the Purchasers under or in respect of any of the Obligations, any requirement of
diligence or to mitigate damages and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement (except as otherwise provided in this Agreement).
Each Issuer hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Note Agent or the Purchasers at any time or times in respect of any default by
any Issuer in the performance or satisfaction of any term, covenant, condition
or provision of this Agreement, any and all other indulgences whatsoever by Note
Agent or the Purchasers in respect of any of the Obligations, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of the Obligations or the addition, substitution or
release, in whole or in part, of any Issuer. Without limiting the generality of
the foregoing, each Issuer assents to any other action or delay in acting or
failure to act on the part of Note Agent or any Issuer with respect to the
failure by any Issuer to comply with any of its respective Obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this
Section 12.15 afford grounds for terminating, discharging or relieving any
Issuer, in whole or in part, from any of its Obligations under this
Section 12.15, it being the intention of each Issuer that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of each Issuer under
this Section 12.15 shall not be discharged except by performance and then only
to the extent of such performance. The Obligations of each Issuer under this
Section 12.15 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Issuer or Note Agent or any Issuer.

Each Issuer represents and warrants to Note Agent and the Issuers that such
Issuer is currently informed of the financial condition of the Issuers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Issuer further represents
and warrants to Note Agent and the Purchasers that such Issuer has read and
understands the terms and conditions of the this Agreement and the other Note
Documents. Each Issuer hereby covenants that such Issuer will continue to keep
informed of the Issuers’ financial condition and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

The provisions of this Section 12.15 are made for the benefit of Note Agent,
each Purchaser, and their respective successors and assigns, and may be enforced
by it or them from

 

46



--------------------------------------------------------------------------------

time to time against any or all Issuers as often as occasion therefor may arise
and without requirement on the part of Note Agent, any Purchaser, or any of
their successors or assigns first to marshal any of its or their claims or to
exercise any of its or their rights against any Issuer or to exhaust any
remedies available to it or them against any Issuer or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 12.15 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Note Agent or any Purchaser upon the insolvency, bankruptcy or
reorganization of any Issuer, or otherwise, the provisions of this Section 12.15
will forthwith be reinstated in effect, as though such payment had not been
made.

Each Issuer hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Issuer with respect to any
liability incurred by it hereunder or under any of the other Note Documents, any
payments made by it to Note Agent or the Purchasers with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash. Any claim which any Issuer may have
against any other Issuer with respect to any payments to Note Agent or any
Purchaser are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Issuer, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Issuer therefor.

Each Issuer hereby agrees that after the occurrence and during the continuance
of any default or Event of Default, such Issuer will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Issuer owing to such
Issuer until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Issuer shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Issuer as trustee for Note Agent, and
such Issuer shall deliver any such amounts to Note Agent for application to the
Obligations in accordance with Section 2.5.

12.16 Comverge as Administrative Issuer. Each Issuer hereby irrevocably appoints
Comverge as the issuing agent and attorney-in-fact for all Issuers (the
“Administrative Issuer”) which appointment shall remain in full force and effect
unless and until Note Agent shall have received prior written notice signed by
each Issuer that such appointment has been revoked and that another Issuer has
been appointed Administrative Issuer. Each Issuer hereby irrevocably appoints
and authorizes the Administrative Issuer (a) to provide Note Agent with all
notices with respect to the Notes and all other notices and instructions under
this Agreement and the other Note Documents, and (b) to take such action as the
Administrative Issuer deems appropriate on its behalf to obtain the Original
Principal Amount and such other principal amounts received in connection with
issuing Notes and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement and the other Note
Documents. It is understood that the handling of the Collateral in a combined
fashion, as more fully set forth herein, is done solely as an accommodation to
the Issuers in order to utilize the collective issuing

 

47



--------------------------------------------------------------------------------

powers of the Issuers in the most efficient and economical manner and at their
request, and that neither the Note Agent nor any Purchaser shall incur liability
to any Issuer as a result hereof. Each Issuer expects to derive benefit,
directly or indirectly, from the handling of the Collateral in a combined
fashion since the successful operation of each Issuer is dependent on the
continued successful performance of the integrated group. To induce the Note
Agent and the Purchasers to do so, and in consideration thereof, each Issuer
hereby jointly and severally agrees to indemnify Note Agent and each Purchaser
and hold Note Agent and each Purchaser harmless against any and all liability,
expense, loss or claim of damage or injury, made against Note Agent or any
Purchaser by any Issuers or by any third party whosoever, arising from or
incurred by reason of (a) the handling of the Collateral of the Issuers as
herein provided, or (b) Note Agent’s or any Purchaser’s relying on any
instructions of the Administrative Issuer.

12.17 Legend. The Notes at all times shall contain in a conspicuous manner the
following legend:

“THIS NOTE AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE IN
THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN AMENDED AND RESTATED
SUBORDINATION AGREEMENT (THE “INTERCREDITOR AGREEMENT”) DATED AS OF
MARCH 26, 2012 BY AND AMONG SILICON VALLEY BANK, GRACE BAY HOLDINGS II, LLC AND
PEAK HOLDING CORP., AS NOTE AGENT, TO THE INDEBTEDNESS (INCLUDING INTEREST) OWED
BY THE ISSUERS AND THE GUARANTORS.”

12.18 Rights of Note Agent and Purchasers in Bankruptcy; Tolling of Certain
Time-Related Defenses. Each Issuer hereby admits, acknowledges and agrees that
Note Agent’s and each Purchaser’s entry into, and covenants to perform in
accordance with, this Agreement and Note Agent’s and each Issuer’s consummation
of the transactions contemplated hereby, constitute “new value” and “reasonably
equivalent value,” as those terms are used in Section 547 and 548 of Title 11 of
the United States Code (the “United States Bankruptcy Code”), received by the
Issuers as of the effective date of this Agreement in contemporaneous exchange
for the Issuers’ entry into, and covenants to perform in accordance with, this
Agreement, and the Issuers’ consummation of the transactions contemplated
hereby.

13 DEFINITIONS

13.1 Definitions.

As used in this Agreement, the following terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to any Note Party.

“Account Debtor” is any “account debtor” as defined in the Code.

“Accredited Investor” is defined in Section 2.1(c).

“Accreted Principal Amount” is defined in Section 2.3(a).

 

48



--------------------------------------------------------------------------------

“Acquisition Agreement” means that certain Agreement and Plan of Merger dated as
of the date of this Agreement by and among Comverge, Peak Holding Corp. and Peak
Merger Corp.

“Acquisition Documents” means the Acquisition Agreement and all other documents
related thereto and executed in connection therewith.

“Additional Common Stock” means Common Stock, including treasury shares, issued
after the date hereof, except Common Stock issued upon conversion of any Note
pursuant to Section 2.2.

“Additional Preferred Stock” means preferred stock issued after the date hereof
by Comverge, except Preferred Stock issued upon conversion of any Note pursuant
to Section 2.2.

“Administrative Issuer” is defined in Section 12.16.

“Adjusted Quick Ratio” is a ratio of (i) Quick Assets to (ii) Current
Liabilities, minus the current portion of Deferred Revenue.

“AER” is defined in the preamble hereof.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Amortization Right” has the meaning set forth in the Schedule to the Grace Bay
Loan Agreement for such term.

“Applicable Equity Proceeds” means an amount equal to fifty percent (50%) of all
proceeds received by Issuers from the sale of equity securities by any Issuer
after February 5, 2010.

“Assignment” is defined in Section 12.1(a).

“Bilateral Trades” means the buy-back of an original BRA position within the PJM
Interconnection LLC capacity market through either a PJM Interconnection LLC
auction or a third party provider including the offsetting reduction in gross
profit associated with the original position at a margin consistent with
Comverge’s historical performance. For calculation purposes, the margin should
be assumed to be 20%.

“Board” is defined in Section 6.12.

“Books” are all of each Note Party’s books and records including ledgers,
federal and state tax returns, records regarding each Note Party’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

 

49



--------------------------------------------------------------------------------

“Business Day” is any day other than a Saturday, Sunday or other day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, (c) expenditures made during such period to consummate one or more
acquisitions expressly permitted by this Agreement, and (d) expenditures during
such period that, pursuant to a written agreement, are reimbursed by a third
Person (excluding the Issuers or any of their Affiliates).

“Capitalized Interest” is defined in Section 2.3(a).

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than two (2) years from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) SVB’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC).

“Change of Control” means that:

(a) any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired beneficial ownership, directly or indirectly, of
Equity Interests of Comverge (or other securities convertible into such Equity
Interests) representing 35% or more of the combined voting power of all Equity
Interests of Comverge entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the board of directors of
Comverge;

(c) any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired by contract or otherwise, the power to exercise,
directly or indirectly, a controlling influence over the management or policies
of Comverge or control over the Equity Interests of such Person entitled to vote
for members of the board of directors of Comverge on a fully-diluted basis (and
taking into account all such Equity Interests that such Person or group has the
right to acquire pursuant to any option right) representing 35% or more of the
combined voting power of such Equity Interests;

(d) during any period of 24 consecutive months commencing on or after the
Effective Date, the occurrence of a change in the composition of the board of
directors of Comverge such that a majority of the members of such board of
directors are not Continuing Directors; or

 

50



--------------------------------------------------------------------------------

(e) the failure at any time of Comverge to, directly or indirectly, legally and
beneficially own and control 100% of the issued and outstanding shares of Equity
Interests of each Borrower (other than Comverge) and each Guarantor or the
failure at any time of Comverge to have the ability to elect all of the member
of the board of directors of each Borrower (other than Comverge) and each
Guarantor.

“Closing” is defined in Section 2.13.

“Closing Date Forbearance Agreement” is that certain Forbearance Agreement dated
as of the date hereof by and among the Issuers, the Purchasers party thereto and
Note Agent.

“Closing Office” is defined in Section 2.13.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Note Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Note Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes on the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of the Issuers
described on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account, but excluding any Excluded Account.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Common Conversion Price” is defined in Section 2.2(b).

“Common Stock” means the common stock of Comverge.

“Competitor” means a Person which is engaged, as its principal activity, in the
same line of business as Comverge is engaged as of the Effective Date.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit D.

“Comverge” is defined in the preamble hereof.

 

51



--------------------------------------------------------------------------------

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Continuing Director” means (a) any member of the board of directors of Comverge
who was a director of Comverge on the date of this Agreement, and (b) any
individual who becomes a member of the board of directors of Comverge after the
date of this Agreement if such individual was approved, appointed or nominated
for election to the board of directors of Comverge by either the Permitted
Holders or a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the board of
directors of Comverge in office at the date of this Agreement in an actual or
threatened election contest relating to the election of the directors of
Comverge and whose initial assumption of office resulted from such contest or
the settlement thereof.

“Control Agreement” is any control agreement entered into among the depository
institution at which any Note Party maintains a Deposit Account or the
securities intermediary or commodity intermediary at which any Issuer maintains
a Securities Account or a Commodity Account, the applicable Note Party, and Note
Agent pursuant to which Note Agent obtains control (within the meaning of the
Code) over such Deposit Account, Securities Account, or Commodity Account.

“Controlled Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“CPM” is defined in the preamble hereof.

“Current Liabilities” are the aggregate amount of the Issuers’ and their
Subsidiaries’ Total Liabilities that mature within one (1) year, including,
without limitation, the current portion of accrued liabilities related to
Comverge’s contract with PJM Interconnection LLC.

“Default Rate” means a rate of interest that is 3% per annum above the rate
otherwise applicable pursuant to Section 2.3.

 

52



--------------------------------------------------------------------------------

“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“EBITDA” means, with respect to any fiscal period:

(a) consolidated net earnings (or loss) of the Issuers and their Subsidiaries,

minus

(b) without duplication, the sum of the following amounts of the Issuers and
their Subsidiaries for such period to the extent included in determining
consolidated net earnings (or loss) for such period:

(i) any extraordinary, unusual, or non-recurring gains,

(ii) interest income,

(iii) any income, whether cash or non-cash, from Bilateral Trades,

(iv) cash exchange, translation or performance gains relating to any hedging
transactions or foreign currency fluctuations, and

plus

(c) Without duplication, the sum of the following amounts of the Issuers and
their Subsidiaries for such period to the extent included in determining
consolidated net earnings (or loss) for such period:

(i) any extraordinary, unusual, or non-recurring non-cash losses,

(ii) interest expense,

(iii) all tax expense based on income, profits or capital, including federal,
foreign, state, franchise and similar taxes (and for the avoidance of doubt,
specifically excluding any sales taxes or any other taxes held in trust for a
Governmental Authority, and any foreign taxes of any kind),

(iv) depreciation and amortization (including amortization of intangibles) for
such period,

(v) non-cash compensation expense (including deferred non-cash compensation
expense), or other non-cash expenses or charges, arising from the sale or
issuance of Equity Interests, the granting of stock options, and the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution, or

 

53



--------------------------------------------------------------------------------

change of any such Equity Interests, stock option, stock appreciation rights, or
similar arrangements) minus the amount of any such expenses or charges when paid
in cash to the extent not deducted in the computation of net earnings (or loss),

(x) one time non-cash restructuring charges,

(xi) cash exchange, translation, or performance losses relating to any hedging
transactions or foreign currency fluctuations,

(xii) non-cash losses on sales of fixed assets or write-downs of fixed or
intangible assets, and

(xiii) any non-recurring deal costs incurred by H.I.G., Grace Bay, Purchasers,
or SVB associated with the transactions contemplated on the Effective Date by
the Note Documents, the Acquisition Agreement, the SVB Forbearance Agreement and
the Grace Bay Forbearance Agreement that are required to be reimbursed by the
Note Parties and any costs and expenses of the Note Parties in connection
therewith; provided that the fees and expenses of Baker Botts L.L.P., Houlihan
Lokey and JP Morgan shall only be permitted to be added back pursuant to this
clause (xiii) up to a maximum amount of $1,500,000, $1,200,000 and $3,250,000,
respectively;

in each case, determined on a consolidated basis in accordance with GAAP.
Notwithstanding anything to the contrary contained herein, for purposes of
determining EBITDA under this Agreement for any period that includes any of the
fiscal quarters ended March 31, 2011, June 30, 2011, September 30, 2011 and
December 31, 2011, EBITDA for such fiscal quarters shall be $(6,740,000),
$(4,340,000), $1,576,000 and $7,532,000, respectively.

“Effective Date” is the date that all of the conditions set forth in Section 3.1
have been satisfied (or waived by Note Agent in its sole discretion).

“Enerwise” is defined in the preamble hereof.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“Equity Interest” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

54



--------------------------------------------------------------------------------

“Excluded Accounts” means the following accounts solely to the extent that such
Deposit Accounts are not subject to a Control Agreement or, except with respect
to clause (a) solely to the extent the Deposit Accounts are maintained at SVB
with no Control Agreement over such Deposit Accounts, any other method of
“control” as defined in the Code in favor of SVB or any holder of the SVB
Obligations or Grace Bay or any holder of the Grace Bay Obligations: (a) any
Deposit Accounts exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any Issuer’s employees and
identified to Note Agent by any Issuer as such, (b) that certain Deposit
Account, account number ending 6759, maintained by the Issuers at Wells Fargo
Bank, N.A. so long as the aggregate amount on deposit in such account does not
exceed $50,000 at any one time, (c) that certain Deposit Account, account number
ending 2831, maintained by the Issuers at Wells Fargo Bank, N.A. so long as the
aggregate amount on deposit in such account does not exceed $650,000 at any one
time and so long as such account is used solely to hold lease deposits and funds
used to cash collateralize letters of credit or credit cards issued by Wells
Fargo Bank, N.A., (d) that certain Deposit Account, account number ending 30511,
maintained by the Issuers at Blackrock, Inc. so long as the aggregate amount on
deposit in such account does not exceed $2,000,000 at any one time and so long
as such account is used solely to hold funds used to cash collateralize bids in
connection with ISO New England auctions, and (e) that certain Deposit Account,
to be opened after the Effective Date in the name of Comverge and maintained as
a customer incentive account for Entergy Corporation, so long as the aggregate
amount on deposit in such account does not exceed $500,000 at any one time and
so long as such account is used solely to hold funds used to cash collateralize
bids in connection with ISO New England auctions.

“Failure to Accept an RFO” is defined in Section 2.4.

“Fixed Charges” means, with respect to any fiscal period and with respect to the
Issuers and their Subsidiaries, determined on a consolidated basis in accordance
with GAAP, the sum, without duplication, of (a) Interest Expense accrued
(including interest paid-in-kind and other non-cash Interest Expense) during
such period, (b) principal payments in respect of Indebtedness that are required
to be paid during such period, (c) all cash dividends payable by the Issuers and
their Subsidiaries on Equity Interests in respect of such period to Persons
other than such Issuers and their Subsidiaries, (d) all taxes payable in cash
and (e) all commitment fees and other costs, fees and expenses payable by the
Issuers and their Subsidiaries during such period in order to effect, or because
of, the incurrence of any Indebtedness.

“Fixed Charge Coverage Ratio” means, with respect to the Issuers and their
Subsidiaries for any period, the ratio of (a) EBITDA for such period minus
Capital Expenditures made (to the extent not already incurred in a prior period)
or incurred during such period, to (b) Fixed Charges for such period.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

55



--------------------------------------------------------------------------------

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes, without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Giants” is defined in the preamble hereof.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Grace Bay” means Grace Bay Holdings II, LLC.

“Grace Bay Liens” means the Liens granted to Grace Bay (as successor in interest
to PFG) under the Grace Bay Loan Documents that are permitted pursuant to the
Intercreditor Agreement.

“Grace Bay Loan Agreement” means that certain Loan and Security Agreement dated
as of November 5, 2010 by and among Comverge, AER, Enerwise, Giants, PES,
PES-NY, CPM and Grace Bay (as successor in interest to PFG), as amended by that
certain Modification No. 1 to Loan and Security Agreement dated as of
March 31, 2011 by and among Comverge, AER, Enerwise, Giants, PES, PES-NY, CPM
and Grace Bay (as successor in interest to PFG), and as further amended in
accordance with the Intercreditor Agreement.

“Grace Bay Loan Documents” means the “Loan Documents” as defined in the Grace
Bay Loan Agreement.

“Grace Bay Obligations” has the meaning assigned to the term “Obligations” in
the Grace Bay Loan Agreement.

“Guarantor” is any present or future guarantor of the Obligations, including 6D
Comverge, Inc, Comverge Canada, Inc., Comverge Energy Management, Inc., Comverge
Utah, Inc., Comverge Energy Partners, LTD, Public Electric, Inc. and PES NY,
LLC.

 

56



--------------------------------------------------------------------------------

“Guaranty Agreements” means all guaranty agreements executed by Guarantors in
connection with the Obligations, including, without limitation, the guaranty
agreements executed by 6D Comverge, Inc, Comverge Energy Management, Inc.,
Comverge Utah, Inc., Comverge Canada, Inc., Comverge Energy Partners, LTD,
Public Electric, Inc. and PES NY, LLC dated as of the date hereof

“H.I.G.” means H.I.G. Middle Market, LLC.

“Immaterial Subsidiary” means any Subsidiary of any Issuer (other than any Note
Party) with annual revenue less than $100,000, so long as the aggregate annual
revenue of all “Immaterial Subsidiaries” is less than $500,000.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, other than accounts payable and accrued liabilities
arising in the ordinary course of business and other than amounts which are
being contested in good faith and for which reserves in conformity with GAAP
have been provided, (b) obligations evidenced by notes, bonds, debentures or
similar instruments, (c) capital lease obligations, and (d) Contingent
Obligations.

“Indemnified Person” is defined in Section 12.2.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intercreditor Agreement” means that certain Amended and Restated Subordination
Agreement dated as of the date of this Agreement, by and among SVB, Grace Bay
and the Note Agent.

“Interest Expense” means, for any period, the aggregate of the interest expense
of the Issuers and their Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of the Issuers’ custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

 

57



--------------------------------------------------------------------------------

“IP Agreements” means collectively, those certain Intellectual Property Security
Agreements executed and delivered by each Note Party to Note Agent dated as of
the Effective Date.

“Issuer” and “Issuers” are defined in the preamble hereof.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Material Adverse Change” is (a) a material impairment in the perfection,
priority or enforceability of Note Agent’s Lien in the Collateral or in the
value of such Collateral; (b) a material adverse change in the business,
operations, or condition (financial or otherwise) of the Note Parties and their
Subsidiaries, taken as a whole, or in the business operations, or condition
(financial or otherwise) of the Note Parties and their Subsidiaries, taken as a
whole; or (c) a material impairment of the prospect of repayment of any portion
of the Obligations or a material impairment in the ability of the Notes Parties
and their Subsidiaries to perform any of the other obligations under the Note
Documents.

“Maturity Date” means the earliest of (a) December 31, 2013, (b) the date on
which the Notes are declared due and payable in full pursuant to Section 9.1
(c) the date that is the “Revolving Loan Maturity Date” (as defined in the SVB
Loan Agreement), (d) the date that is the “Term Loan Maturity Date” (as defined
in the SVB Loan Agreement) or (e) the date the SVB Obligations are paid in full
(other than unasserted contingent indemnification obligations and unasserted
expense reimbursement obligations).

“Membership Pledge Agreements” means all membership pledge agreements executed
by any Note Party in connection with the Obligations, including, without
limitation, the membership pledge agreements executed by Giants, dated the
Effective Date, pledging one hundred percent (100%) of membership interest in
PES-NY.

“Modifying Agreement” is defined in Section 6.14.

“Net Worth” shall be construed in accordance with GAAP.

“Ninety Day Period” is defined in Section 2.4.

“Note Agent” is defined in the preamble hereof.

“Note Documents” are, collectively, this Agreement, the Perfection Certificates,
each Guaranty Agreement, each Pledge Agreement, the Notes, the Closing Date
Forbearance Agreement and any other present or future agreement between any Note
Party and/or for the benefit of Note Party or any of the Purchasers in
connection with this Agreement or the transactions contemplated hereby, all as
amended, restated, supplemented or otherwise modified from time to time.

“Note Parties” means all of the Issuers and the Guarantors, and “Note Party”
means any of them.

 

58



--------------------------------------------------------------------------------

“Note Purchase Request” means a Note Purchase Request substantially in the form
of Exhibit E.

“Notes” is defined in the preamble hereof.

“Obligations” are each Issuer’s obligation to pay when due any debts, principal
(including, without limitation, the Accreted Principal Amount), interest,
Purchaser Expenses and other amounts any Issuer owes Note Agent or any Purchaser
now or later, whether under this Agreement or the other Note Documents,
including, without limitation, interest accruing after Insolvency Proceedings
begin and debts, liabilities, or obligations of each Issuer assigned to Note
Agent or the Purchasers, and the performance of each Issuer’s duties under the
Note Documents.

“Observer” is defined in Section 6.12.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Original Principal Amount” is defined in the preamble hereof.

“Partnership Pledge Agreements” means all partnership pledge agreements executed
by any Note Party in connection with the Obligations, including the partnership
pledge agreement executed by Comverge, dated the Effective Date, pledging one
hundred percent (100%) of partnership interest in Comverge Energy Partners, LTD.

“Patriot Act” means the United States of America Patriot Act (Title III of Pub.
L. 107-56 (signed into law October 26, 2001).

“Perfection Certificate” is defined in Section 5.1.

“Permitted Distributions” means:

(a) purchases of capital stock from current or former employees, consultants and
directors pursuant to repurchase agreements or other similar agreements in an
aggregate amount not to exceed One Hundred Thousand Dollars ($100,000) in any
fiscal year provided that at the time of such purchase no Default or Event of
Default has occurred and is continuing;

(b) distributions or dividends consisting solely of Issuers’ capital stock;

 

59



--------------------------------------------------------------------------------

(c) purchases for value of any rights distributed in connection with any
stockholder rights plan;

(d) purchases of capital stock or options to acquire such capital stock with the
proceeds received from a substantially concurrent issuance of capital stock or
convertible securities;

(e) purchases of capital stock pledged as collateral for loans to employees;

(f) purchases of capital stock in connection with the exercise of stock options,
restricted stock or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations;

(g) purchases of fractional shares of capital stock arising out of stock
dividends, splits or combinations or business combinations; and

(h) the settlement or performance of such Person’s obligations under any equity
derivative transaction, option contract or similar transaction or combination of
transactions.

“Permitted Holders” collectively H.I.G. and its Controlled Investment
Affiliates.

“Permitted Indebtedness” is:

(a) the Obligations incurred under this Agreement and the other Note Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors and with respect to surety bonds
and similar obligations incurred in the ordinary course of business;

(e) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(f) Indebtedness secured by Permitted Liens;

(g) Indebtedness of the Issuers to any Subsidiary and Contingent Obligations of
any Subsidiary with respect to obligations of any Issuer (provided that the
primary obligations are not prohibited hereby), and Indebtedness of Subsidiaries
to the Issuers in an aggregate principal amount not to exceed Two Hundred Fifty
Thousand Dollars ($250,000) or any other Subsidiary and Contingent Obligations
of any Subsidiary with respect to obligations of any other Subsidiary (provided
that the primary obligations are not prohibited hereby);

(h) [reserved];

 

60



--------------------------------------------------------------------------------

(i) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness described in clauses (b) and (c) above, provided
that the principal amount thereof is not increased or the terms thereof are not
modified to impose more burdensome terms upon any Issuer or its Subsidiary, as
the case may be;

(j) the SVB Obligations, in each case, to the extent permitted by the
Intercreditor Agreement; and

(k) the Grace Bay Obligations and any refinancings thereof, in each case, to the
extent permitted by the Intercreditor Agreement.

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b) Investments consisting of Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of the
Issuers;

(d) Investments consisting of Deposit Accounts in which Note Agent has a
perfected security interest;

(e) Investments accepted in connection with Transfers permitted by Section 7.1;

(f) Investments of Subsidiaries of the Issuers in or to other Subsidiaries of
the Issuers or any Issuer and Investments by any Issuer in Subsidiaries of the
Issuers; provided, however, that in no event shall Investments by the Issuers in
non-Issuer Subsidiaries exceed $250,000 in the aggregate in any calendar year;
provided further however, on a one-time basis during the term of this Agreement,
the Issuers may make an Investment of up to $1,000,000 in a new non-U.S.
Subsidiary of the Issuers without the consent of the Note Agent or the
Purchasers;

(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of any Issuer or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by such Issuer’s board of directors (or
comparable managers or governing body);

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of any Issuer in any Subsidiary; and

 

61



--------------------------------------------------------------------------------

(j) Investments consisting of the Transfer of all assets of AER to another
Issuer.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Note Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which such Issuer
maintains adequate reserves on its Books, provided that no notice of any such
Lien has been filed or recorded under the IRC and the Treasury Regulations
adopted thereunder;

(c) purchase money Liens (i) on Equipment acquired or held by Issuers incurred
for financing the acquisition of the Equipment securing no more than $250,000 in
the aggregate amount outstanding, or (ii) existing on Equipment when acquired,
if the Lien is confined to the property and improvements and the proceeds of the
Equipment;

(d) Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities in the aggregate amount not
to exceed $250,000 and which are not delinquent or remain payable without
penalty or which are being contested in good faith and by appropriate
proceedings which proceedings have the effect of preventing the forfeiture or
sale of the property subject thereto;

(e) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business (other than Liens imposed by ERISA);

(f) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(g) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of any Issuer’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Note Agent a security interest;

(h) non-exclusive license of intellectual property granted to third parties in
the ordinary course of business;

(i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;

 

62



--------------------------------------------------------------------------------

(j) Liens in favor of other financial institutions arising in connection with
Issuers’ Deposit Accounts and/or Securities Accounts held at such institutions,
provided that Note Agent has a perfected security interest in the amounts held
in such Deposit Accounts and/or Securities Accounts (in each case, other than
Excluded Accounts);

(k) Grace Bay Liens, to the extent permitted by the Intercreditor Agreement;

(l) SVB Liens, to the extent permitted both hereunder and under the
Intercreditor Agreement;

(m) Liens of landlords (i) arising by statute or under any lease entered into in
the ordinary course of business, (ii) on fixtures and movable tangible property
located on the real property leased or subleased from such landlord, (iii) for
amounts not overdue or that are being contested in good faith by appropriate
proceedings diligently conducted and (iv) for which adequate reserves or other
appropriate provisions are maintained on the books of such Person in accordance
with GAAP

(n) Liens, pledges or deposits to secure the performance of bids, tenders,
sales, contracts, licenses and leases (other than for the repayment of
Indebtedness), statutory obligations, surety or appeal bonds, customs or
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (in each case not related to judgments or
litigation);

(o) encumbrances arising by reason of zoning restrictions, licenses,
reservations, covenants, easements, rights-of-way, restrictions and other
similar encumbrances affecting real property which do not in any case materially
detract or impair from the value or marketability of the property subject
thereto or materially adversely interfere with the ordinary conduct of the
business of the applicable Person;

(p) any interest of title of a lessor under, and Liens arising from UCC-1
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to operating leases; and

(q) (i) Liens in favor of Wells Fargo Bank, N.A. in that certain Deposit Account
described in clause (c) of the definition of “Excluded Accounts” and (ii) Liens
in favor of Entergy Corporation in that certain Deposit Account described in
clause (e) of the definition of “Excluded Accounts”.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“PES” is defined in the preamble hereof.

“PES-NY” is defined in the preamble hereof.

“PFG” means Partners for Growth III, L.P.

 

63



--------------------------------------------------------------------------------

“Pledge Agreements” means collectively, each Stock Pledge Agreements, the
Membership Pledge Agreements and the Partnership Pledge Agreements.

“Preferred Stock” means the Series A participating convertible preferred stock
of Comverge, having the terms set forth in Schedule A.

“Prepayment Premium” means, as of any date of determination, an amount equal to
(a) during the period from and after the date of the execution and delivery of
this Agreement up to (and including) the date that is the second anniversary of
the Effective Date, 4% times the amount of the Obligations prepaid on such date,
(b) during the period from (but not including) the date that is the second
anniversary of the Effective Date up to (and including) the date that is the
third anniversary of the Effective Date, 3% times the amount of the Obligations
prepaid on such date, and (c) from (but not including) and after the date that
is the third anniversary of the Effective Date, 2% times the amount of the
Obligations prepaid on such date.

“Purchaser Conversion Notice” has the meaning provided in Section 2.2(c).

“Purchaser Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by any Note Party or any of its
Subsidiaries under any of the Note Documents that are paid, advanced, or
incurred by Note Agent or any Purchaser, (b) documented and reasonable
out-of-pocket fees or charges paid or incurred by Note Agent or any Purchaser in
connection with any transactions with any Note Party or any of its Subsidiaries
under any of the Note Documents, including, fees or charges for photocopying,
notarization, couriers and messengers, telecommunication, public record
searches, filing fees, recording fees, publication, appraisal (including
periodic collateral appraisals or business valuations to the extent of the fees
and charges (and up to the amount of any limitation) contained in this
Agreement), real estate surveys, real estate title policies and endorsements,
and environmental audits, (c) Note Agent’s and any Purchaser’s customary fees
and charges (as adjusted from time to time) with respect to the disbursement of
funds (or the receipt of funds) to or for the account of any Issuer (whether by
wire transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (d) customary charges imposed or incurred by
Note Agent or any Purchaser resulting from the dishonor of checks payable by or
to any Note Party, (e) reasonable documented out-of-pocket costs and expenses
paid or incurred by Note Agent or any Purchaser to correct any default or
enforce any provision of the Note Documents, or during the continuance of an
Event of Default, in gaining possession of, maintaining, handling, preserving,
storing, shipping, selling, preparing for sale, or advertising to sell the
Collateral, or any portion thereof, irrespective of whether a sale is
consummated, (f) financial examination, appraisal, electronic reporting, and
valuation fees and expenses (including travel, meals, and lodging) of Note Agent
or any Purchaser related to any inspections, financial examinations, appraisals,
establishment of electronic reporting, or valuation to the extent of the fees
and charges (and up to the amount of any limitation) provided in this Agreement,
(g) Note Agent’s and each Purchaser’s reasonable costs and expenses (including
reasonable documented attorneys fees and expenses) relative to third party
claims or any other lawsuit or adverse proceeding paid or incurred, whether in
enforcing or defending the Note Documents or otherwise in connection with the
transactions contemplated by the Note Documents, Note Agent’s Liens in and to
the Collateral, or the Note Agent’s or any Purchaser’s relationship with any
Note Party or any of its Subsidiaries, (h) Note Agent’s and any Purchaser’s
reasonable documented costs and expenses (including

 

64



--------------------------------------------------------------------------------

reasonable documented attorneys fees and due diligence expenses) incurred in
advising, structuring, drafting, reviewing, administering (including travel,
meals, and lodging), or amending, waiving, or modifying the Note Documents, and
(i) Note Agent’s and each Purchaser’s reasonable documented costs and expenses
(including reasonable documented attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning any Note Party or any of its Subsidiaries or in exercising
rights or remedies under the Note Documents), or defending the Note Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action with respect to the Collateral; provided, however,
notwithstanding anything to the contrary, the amount of all “Purchaser Expenses”
incurred by counsel to Note Agent in connection with the drafting and
negotiation of this Agreement and the other Note Documents up to and including
the Effective Date shall not exceed $425,000 in the aggregate.

“Purchaser Joinder Agreement” means a Purchaser Joinder Agreement substantially
in the form of Exhibit C.

“Quick Assets” are, on any date, the Issuers’ consolidated, unrestricted cash
and Cash Equivalents, to the extent that each of the foregoing is maintained
with SVB and SVB Affiliates, plus Issuers’ billed and unbilled Accounts.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.

“Required Holders” means, at any time, the holders of more than 50.1% of the
principal amount of the Notes at the time outstanding.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Replacement Credit Agreement” is defined in Section 6.14.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer, Treasurer and Controller of any Note Party.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

65



--------------------------------------------------------------------------------

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Stock Pledge Agreements” means all stock pledge agreements executed by any Note
Party in connection with the Obligations, including without limitation, (a) the
stock pledge agreement executed by Comverge, dated as of the Effective Date
pledging one hundred percent (100%) of equity ownership interest in the
outstanding capital stock of 6D Comverge, Inc, Comverge Energy Management, Inc.,
Comverge Utah, Inc., Comverge Canada, Inc., and (b) the stock pledge agreement
executed by Giants, dated as of the Effective Date pledging one hundred percent
(100%) of equity ownership interest in the outstanding capital stock of Public
Electric, Inc.

“Subordinated Debt” is indebtedness incurred by any Issuer subordinated to all
of the Issuers’ now or hereafter Obligations to Note Agent and the Purchasers
(pursuant to a subordination, intercreditor, or other similar agreement in form
and substance satisfactory to Note Agent entered into between Note Agent and the
other creditor), on terms acceptable to Note Agent.

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.

“Superior Financing Transaction” is defined in Section 2.4.

“SVB” means Silicon Valley Bank.

“SVB Forbearance Agreement” is defined in Section 3.1(bb).

“SVB Liens” means the Liens granted to SVB under the SVB Loan Documents that are
permitted pursuant to the Intercreditor Agreement.

“SVB Loan Agreement” means that certain Loan and Security Agreement dated as of
November 7, 2008, by and among Comverge, Enerwise, PES, PES-NY, CPM, AER and
SVB, as amended by that certain First Amendment to Loan and Security Agreement
dated as of October 23, 2009, that certain Second Amendment to Loan and Security
Agreement dated as of February 5, 2010, that certain Third Amendment to Loan and
Security Agreement dated as of June 30, 2010, that certain Fourth Amendment to
Loan and Security Agreement dated as of November 23, 2010 and that certain Fifth
Amendment to Loan and Security Agreement dated as of May 6, 2011, in each case,
by and among Comverge, Enerwise, PES, PES-NY, CPM, AER and SVB, and as further
amended in accordance with the Intercreditor Agreement.

 

66



--------------------------------------------------------------------------------

“SVB Loan Documents” means the “Loan Documents” as defined in the SVB Loan
Agreement.

“SVB Obligations” has the meaning assigned to the term “Obligations” in the SVB
Loan Agreement.

“Tangible Net Worth” is, on any date, the Issuers’ and their Subsidiaries’
consolidated Net Worth minus (a) any amounts attributable to (i) goodwill,
(ii) intangible items including unamortized debt discount and expense, patents,
trade and service marks and names, copyrights and research and development
expenses except prepaid expenses, (iii) notes, accounts receivable and other
obligations owing to the Issuers and their Subsidiaries from its officers, and
(iv) reserves not already deducted, plus (b) Subordinated Debt (as defined in
the SVB Loan Agreement).

“Taxes” is defined in Section 2.5(b).

“Total Debt” of any Person means all Indebtedness (other than Indebtedness with
respect to surety bonds), in each case of such Person and its Subsidiaries on a
consolidated basis.

“Total Leverage Ratio” means, with respect to the Issuers and their Subsidiaries
as of any date, the ratio of (a) Total Debt outstanding as of such date to
(b) EBITDA for the last period of four consecutive fiscal quarters ending on or
before such date.

“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on the Issuers’ and their Subsidiaries’ consolidated
balance sheet, including all Indebtedness.

“Transfer” is defined in Section 7.1.

“United States Bankruptcy Code” is defined in Section 12.18(a).

14 PAYMENTS ON NOTES

Payments of principal and interest becoming or deemed due and payable on the
Notes shall be made to each Purchaser by the method and at its address specified
in Annex A or in Annex A to such Purchaser’s Purchaser Joinder Agreement, as
applicable, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Administrative Issuer in writing
for such purpose, without the presentation or surrender of such Note or the
making of any notation thereon, except that upon written request of the Issuers
made concurrently with or reasonably promptly after payment or prepayment in
full of any Note, such Purchaser shall surrender such Note for cancellation,
reasonably promptly after any such request, to the Administrative Issuer at its
principal executive office. Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee, such Purchaser will (a) cause the proposed
transferee thereof to execute and deliver to the Administrative Issuer and the
Note Agent a Purchaser Joinder Agreement and (b) surrender such Note to the
Administrative Issuer

 

67



--------------------------------------------------------------------------------

in exchange for a new Note or Notes pursuant to Section 12.1. The Issuers will
afford the benefits of this Section 14 to any Person that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.

15 SUBSTITUTION OF PURCHASER

Each Purchaser shall have the right without consent of the Issuers to substitute
any one of its Affiliates as the purchaser of the Notes that it has agreed to
purchase hereunder, by written notice to the Administrative Issuer, which notice
shall be signed by both such Purchaser and such Affiliate; provided, that such
Affiliate shall (a) be an Accredited Investor and (b) execute and deliver to the
Administrative Issuer and the Note Agent a Purchaser Joinder Agreement. Upon
receipt of such notice, any reference to such Purchaser in this Agreement (other
than in this Section 15), shall be deemed to refer to such Affiliate in lieu of
such original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Administrative Issuer of notice of such transfer, any reference to such
Affiliate as a “Purchaser” in this Agreement (other than in this Section 15),
shall no longer be deemed to refer to such Affiliate, but shall refer to such
original Purchaser, and such original Purchaser shall again have all the rights
of an original holder of the Notes under this Agreement.

16 APPOINTMENT OF NOTE AGENT.

16.1 Appointment. Each Purchaser hereby irrevocably designates and appoints Peak
Holding Corp., as Note Agent, to act as specified herein and in the other Note
Documents, to take such action on its behalf under the provisions of this
Agreement and the other Note Documents and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Agreement and
the other Note Documents, together with such other powers as are reasonably
incidental thereto. Note Agent agrees to act as such upon the express conditions
contained in this Section 16. Notwithstanding any provision to the contrary
elsewhere in this Agreement, Note Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Note
Documents, nor any fiduciary relationship with any Purchaser, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against Note Agent or any of its
Related Parties. The provisions of this Section 16 are solely for the benefit of
Note Agent and its Related Parties and the Purchasers, and no Issuer or
Guarantor shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement
and the other Note Documents, Note Agent shall act solely as agent of the
Purchasers and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency, fiduciary or trust with or for any Issuer,
any Guarantor or any of their Subsidiaries or any of their Related Parties.
Without limitation of the foregoing or anything to the contrary herein, each
Purchaser specifically authorizes Note Agent to enter into the Intercreditor
Agreement on its behalf, and acknowledges that it (i) has reviewed the terms and
conditions of the Intercreditor Agreement and each Loan Document, (ii) agrees
with its terms and provisions and (iii) agress to be bound by the Intercreditor
Agreement.

 

68



--------------------------------------------------------------------------------

16.2 Delegation of Duties. Note Agent may execute any of its duties under this
Agreement or any other Note Document by or through agents, sub-agents or
attorneys-in-fact, and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.

16.3 Exculpatory Provisions. Neither Note Agent nor any of their respective
Related Parties shall be (a) liable for any action lawfully taken or omitted to
be taken by it or such Person under or in connection with this Agreement or any
other Note Document (except for Note Agent’s or such Related Party’s own gross
negligence or willful or intentional misconduct, as determined by a final
nonappealable judgment of a court of competent jurisdiction) or (b) responsible
in any manner to any of the Purchasers or any of their Related Parties for any
recitals, statements, representations or warranties made by any Issuer, any
Guarantor or any of their Subsidiaries or any of their respective officers
contained in this Agreement, any other Note Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by Note Agent under or in connection with, this Agreement or any other Note
Document or for any failure of any Issuer, any Guarantor or any of their
Subsidiaries or any of their respective officers to perform its obligations
hereunder or thereunder. Note Agent shall not be under any obligation to any
Purchaser to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Note Document, or to inspect the properties, books or records of any Issuer, any
Guarantor or any of their Subsidiaries. Note Agent shall not be responsible to
any Purchaser for the effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any other Note Document or
for any representations, warranties, recitals or statements made herein or
therein or made in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by Note Agent to the
Purchasers or by or on behalf of any Issuer, any Guarantor or any of their
Subsidiaries to Note Agent or any Purchaser or be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained herein or therein or as to the use
of the proceeds from the issuance of the Notes hereunder or of the existence or
possible existence of any default or Event of Default.

16.4 Reliance by Note Agent. Note Agent and each of its Related Parties shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, e-mail or other electronic transmission, facsimile transmission, telex
or teletype message, statement, order or other document or conversation believed
by it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper Person or persons and upon advice and statements of legal
counsel (including, without limitation, counsel to any Issuer, any Guarantor or
any of their Subsidiaries), independent accountants and other experts selected
by Note Agent. Note Agent shall be fully justified in failing or refusing to
take any action under this Agreement or any other Note Document unless it shall
first be indemnified to its satisfaction by the Purchasers against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Note Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Note Documents in accordance with a request made by the Required Holders,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Purchasers.

 

69



--------------------------------------------------------------------------------

16.5 Nonreliance. Each Purchaser expressly acknowledges that neither Note Agent
nor any of its Related Parties have made any representations or warranties to it
and that no act by Note Agent hereinafter taken, including, without limitation,
any review of the affairs of any Issuer, any Guarantor or any of their
Subsidiaries, shall be deemed to constitute any representation or warranty by
Note Agent to any Purchaser. Each Purchaser represents to Note Agent that it
has, independently and without reliance upon Note Agent, or any other Purchaser,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Issuers, the Guarantors and their Subsidiaries and made its own decision to
purchase the Notes and enter into this Agreement. Each Purchaser also represents
that it will, independently and without reliance upon Note Agent, or any other
Purchaser, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Note Documents, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Issuers, the Guarantors and
their Subsidiaries. Note Agent shall not have any duty or responsibility to
provide any Purchaser with any credit or other information concerning the
business, operations, assets, property, financial and other conditions,
prospects or creditworthiness of any Issuer, any Guarantor or any of their
Subsidiaries that may come into the possession of Note Agent or any of its
Related Parties.

16.6 Indemnification. The Purchasers agree to indemnify Note Agent and its
Related Parties, ratably according to the Purchasers’ pro rata share of the
Accreted Principal Amount of the Notes (determined at the time such
indemnification is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (including, without limitation, the documented fees
and disbursements of counsel (including, without limitation, the allocated costs
of internal counsel)) of any kind whatsoever that may at any time (including,
without limitation, at any time following the payment of the Notes) be imposed
on, incurred by or asserted against Note Agent or such Related Parties in any
way relating to or arising out of this Agreement or any other Note Document, or
any documents contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by Note Agent or
such Related Parties under or in connection with any of the foregoing, but only
to the extent that any of the foregoing is not paid by the Issuers; provided,
however, that no Purchaser shall be liable to Note Agent or any of its Related
Parties for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting solely and directly from Note Agent’s or such Related
Parties’ gross negligence or intentional or willful misconduct as finally
determined by a court of competent jurisdiction. If any indemnity furnished to
Note Agent or any such Related Parties for any purpose shall, in the opinion of
Note Agent, be insufficient or become impaired, Note Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished. The agreements in this
Section 16.6 shall survive the payment of the Notes.

16.7 Resignation of Note Agent.

(a) Note Agent may resign at any time by delivering notice of such resignation
to the Administrative Issuer and the Purchasers, effective on the date set forth
in such

 

70



--------------------------------------------------------------------------------

notice or, if no such date is set forth therein, upon the date such notice shall
be effective. If Note Agent delivers any such notice, the Required Holders shall
have the right to appoint a successor Agent. If, within 30 days after the
retiring Note Agent having given notice of resignation, no successor Note Agent
has been appointed by the Required Holders that has accepted such appointment,
then the retiring Note Agent may, on behalf of the Purchasers, appoint a
successor Note Agent.

(b) Effective immediately upon its resignation, (i) the retiring Note Agent
shall be discharged from its duties and obligations under the Note Documents,
(ii) the Purchasers shall assume and perform all of the duties of Note Agent
until a successor Note Agent shall have accepted a valid appointment hereunder,
(iii) the retiring Note Agent and its Related Parties shall no longer have the
benefit of any provision of any Note Document other than with respect to any
actions taken or omitted to be taken while such retiring Note Agent was, or
because such Note Agent had been, validly acting as Note Agent under the Note
Documents or with respect to indemnification or expense reimbursement provisions
and (iv) the retiring Note Agent shall take such action as may be reasonably
necessary to assign to the successor Note Agent its rights as Note Agent under
the Note Documents. Effective immediately upon its acceptance of a valid
appointment as Note Agent, a successor Note Agent shall succeed to, and become
vested with, all the rights, powers, privileges and duties of the retiring Note
Agent under the Note Documents.

16.8 Release of Collateral or Guarantors. Each Purchaser hereby consents to the
release and hereby directs Note Agent to release (or, in the case of clause
(b)(ii) below, release or subordinate) the following:

(a) any Issuer or any Guarantor that is a Subsidiary from its guaranty if all of
the equity interests of such Issuer or Guarantor owned by any other Issuer or
Guarantor are sold in a sale permitted under the Note Documents (including,
without limitation, pursuant to a waiver or consent); and

(b) any Lien held by the Note Agent against (i) any Collateral that is sold by
an Issuer or a Guarantor in a sale or other disposition permitted by the Note
Documents (including, without limitation, pursuant to a valid waiver or
consent), (ii) any property subject to a Permitted Lien and (iii) all of the
Collateral and all Issuers and Guarantors, upon (A) termination of this
Agreement, and (B) payment and satisfaction in full of all amounts outstanding
under the Notes and all other Obligations that the Note Agent has been notified
in writing are then due and payable by the holder of such Obligation.

[Signature page follows.]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

ISSUERS: COMVERGE, INC., a Delaware corporation By:  

/s/ David Mathieson

  Name: David Mathieson   Title: Executive Vice President and             Chief
Financial Officer

ENERWISE GLOBAL TECHNOLOGIES, INC.,

a Delaware corporation

By:  

/s/ David Mathieson

  Name: David Mathieson   Title: Vice President

COMVERGE GIANTS, LLC,

a Delaware limited liability company

By:  

/s/ David Mathieson

  Name: David Mathieson   Title: Vice President

PUBLIC ENERGY SOLUTIONS, LLC,

a New Jersey limited liability company

By:  

/s/ David Mathieson

  Name: David Mathieson   Title: Vice President

PUBLIC ENERGY SOLUTIONS NY, LLC,

a Delaware limited liability company

By:  

/s/ David Mathieson

  Name: David Mathieson   Title: Vice President

 

72



--------------------------------------------------------------------------------

CLEAN POWER MARKETS, INC., a Pennsylvania corporation By:  

/s/ David Mathieson

  Name: David Mathieson   Title: Vice President

ALTERNATIVE ENERGY RESOURCES, INC.,

a Delaware corporation

By:  

/s/ David Mathieson

  Name: David Mathieson   Title: Vice President

 

73



--------------------------------------------------------------------------------

NOTE AGENT: PEAK HOLDING CORP. By:  

/s/ Joseph D. Zulli

  Name:   Joseph D. Zulli   Title:   Treasurer PURCHASERS: PEAK HOLDING CORP.
By:  

/s/ Joseph D. Zulli

  Name:   Joseph D. Zulli   Title:   Treasurer

 

74